






EXHIBIT 10.1










                        
                                                                    




CONTRACT OF SALE


between




1290 MOTOR PARKWAY LLC
Seller


and


VICON INDUSTRIES, INC.
Purchaser




    
Property:


131 Heartland Blvd.
Brentwood (Town of Islip), New York 11717




Tax Map No. 0500-134.00-05.00-0001.000
County of Suffolk, State of New York








--------------------------------------------------------------------------------




TABLE OF CONTENTS


ARTICLE 1.        Sale and Purchase of the Property.
ARTICLE 2.        Purchase Price.
ARTICLE 3.        Closing.
ARTICLE 4.        Conditions to Closing.
ARTICLE 5.        Permitted Exceptions.
ARTICLE 6.        State of Title.
ARTICLE 7.        Representations and Related Covenants.
ARTICLE 8.        Condition of the Property; Hazardous Materials.
ARTICLE 9.        Closing Documents and Deliveries.
ARTICLE 10.        Apportionments.
ARTICLE 11.        Taxes and Other Expenses.
ARTICLE 12.        Brokerage
ARTICLE 13.        Merger Provision.
ARTICLE 14.        Acceptance of Deed; Survival.
ARTICLE 15.        Condemnation; Casualty.
ARTICLE 16.        Remedies.
ARTICLE 17.        Assignment; Benefit and Burden; Section 1031 Applicability.
ARTICLE 18.        Downpayment Provisions.
ARTICLE 19.        No Oral Modification or Reliance by or Benefit to
Third-Parties.
ARTICLE 20.        Severability.
ARTICLE 21.        Governing Law and Venue.
ARTICLE 22.        Captions.
ARTICLE 23.        Notices.
ARTICLE 24.        Counterparts.
ARTICLE 25.        Terminology.
ARTICLE 26.        Non-Recordability.






--------------------------------------------------------------------------------




EXHIBITS


Exhibit A    Description of Land
Exhibit B    Permitted Encumbrances
Exhibit C    Seller's Lease
Exhibit D    Petition and Notice of Petition
Exhibit E    Answer and Stipulation














--------------------------------------------------------------------------------




CONTRACT OF SALE
THIS AGREEMENT (this “Agreement”) made as of April 29, 2013 between 1290 MOTOR
PARKWAY LLC, a New York limited liability company with offices at 131 Heartland
Boulevard, Brentwood, New York 11717 (“Seller”), and VICON INDUSTRIES, INC., a
New York corporation, having an office at 89 Arkay Drive, Hauppauge, New York
11788 (“Purchaser”) (Seller and Purchaser are collectively referred to as the
“Parties”).
W I T N E S S E T H:
WHEREAS, Seller is the owner in fee of that certain land situate, lying and
being in the Town of Islip, County of Suffolk, State of New York, and described
in Exhibit A attached hereto, which land is commonly known by the street address
131 Heartland Blvd., Brentwood (Town of Islip), New York and identified as
District 0500 Section 134.00 Block 05.00 Lot 001.000 on the Tax Map of the
County of Suffolk (the “Land”), together with the improvements located thereon
(such improvements, as the same may be replaced, altered or otherwise modified
from time to time, are herein called the "Improvements"), all personal property
used in the maintenance and operation of the Land and Improvements (the
“Included Personal Property”), and all easements, rights of way, air rights,
subsurface rights, strips, gores, sewer rights, water, water courses, water
rights and powers, licenses, privileges, hereditaments and appurtenances that
are part of or inure to the benefit of the Land and the Improvements and any
guarantees, licenses, approvals, certificates, permits and warranties relating
to the Land and Improvements or the personal property being conveyed hereunder,
to the extent assignable, if any (the “Intangibles”) (the Land, the
Improvements, the Included Personal Property and the Intangibles are herein
collectively called the "Property");
WHEREAS, Seller desires to sell the Property to Purchaser, and Purchaser desires
to purchase the Property from Seller, subject to the terms and conditions set
forth herein; and
WHEREAS, Suffolk Federal Credit Union (“Lender”), which holds two mortgages on
the Land and Improvements (collectively, the “Mortgage”), has instituted a
foreclosure action against the Land and Improvements (the “Foreclosure Action”)
and has been awarded summary judgment in the Foreclosure Action by the Supreme
Court of Suffolk County (the “Foreclosure Judgment”) with respect to the Land
and Improvements, but is expected to deliver at the Closing, among other things,
a cancellation of the Lis Pendens filed in connection therewith (the “Lis
Pendens”), a satisfaction or vacatur of such Foreclosure Judgment and any other
documentation required to terminate the Foreclosure Action with prejudice;
NOW, THEREFORE, intending to be legally bound, Seller and Purchaser hereby agree
as follows:
ARTICLE 1.Sale and Purchase of the Property.
Section .Seller shall sell and convey to Purchaser, and Purchaser shall purchase
from Seller the Property, subject to the terms, covenants, and conditions
hereinafter set forth.
Section .The sale and purchase contemplated hereby (and, accordingly, the term
"Property") shall not include (a) Seller's trade fixtures or (b) any of Seller's
personal property other than the Included Personal Property ("Seller's Personal
Property"), all of which shall be removed by Seller prior to the Closing. Seller
shall repair any damage cause by the removal of such trade fixtures and/or
Seller's Personal Property.
ARTICLE 2.Purchase Price.
Section .The purchase price for the Property shall be $3,300,000.00 (the
“Purchase Price”), payable by Purchaser as follows:
(a) $165,000.00 as a downpayment (the “Downpayment”), paid simultaneously
herewith by good bank check, subject to collection, payable to the order of
“Nicholas Vincent Campasano, Esq. as Escrow Agent (“Escrow Agent”); and




--------------------------------------------------------------------------------




(b)The balance of the Purchase Price (the “Balance”), in the amount of
$3,135,000.00, shall be paid as follows on the Closing Date (hereinafter
defined):
(i)
$3,029,700.00 of the Balance by unendorsed official bank check issued by a bank
which is a member of the New York Clearing House payable in immediately
available funds to the order of Lender or by Federal Funds wire transfer to an
account or accounts designated by Lender at least two (2) business days prior to
the Closing Date;

(ii)
$55,300.00 of said Balance shall be paid to Escrow Agent to be held in escrow
and paid as provided in Article 27 (the “Environmental Escrow”); and

(iii)
$50,000.00 of the Balance shall be paid to Seller on the Closing Date, by an
unendorsed official bank check issued by a bank which is a member of the New
York Clearing House payable in immediately available funds to the order of
Seller or by Federal Funds wire transfer to an account or accounts designated by
Seller at least two (2) business days prior to the Closing Date; provided,
however, that if Seller does not deliver vacant possession of the entire
Premises to Purchaser free of all tenancies and occupancies on the Closing Date
and Seller and Purchaser enter into the Seller's Lease (hereinafter defined) for
a portion of the Premises, then said $50,000.00 shall be paid to Schoeman Updike
Kaufman Stern & Ascher LLP as Escrowee (“Escrowee”), to be held in escrow and
paid as provided in Section 9.03 (the “Vacate Escrow”).

(c)It is understood and agreed by the parties that the total Purchase Price, as
adjusted to reflect apportionments, will be paid to Lender, less the $50,000.00
to be paid to Seller; subject, however, to the terms and conditions of this
Agreement, including the establishment and disbursement of the Vacate Escrow
from the $50,000.00 payable to Seller and the Environmental Escrow from the
Balance of the Purchase Price, as adjusted, payable to Lender. Seller
irrevocably authorizes and directs that such payment be made to Lender. If
Seller fully complies with its obligations under this Agreement and Seller's
Lease (if applicable), $50,000.00 of the Purchase Price shall be paid to Seller,
subject to the terms and conditions of this Agreement.
ARTICLE 3.Closing; Seller's Lease.
Section .The closing of title (the “Closing”) shall take place on or about the
Scheduled Closing Date (as hereinafter defined) at the offices of Suffolk
Federal Credit Union or its counsel in Suffolk County, New York. The date on
which the Closing actually occurs is the “Closing Date.”
Section .The "Scheduled Closing Date" shall mean April 29, 2013 at 11 am. TIME
SHALL BE OF THE ESSENCE WITH RESPECT TO SELLER'S OBLIGATION TO CLOSE ON THE
SCHEDULED CLOSING DATE.
ARTICLE 4.Conditions to Closing.
Section .During the period (the “Due Diligence Period”) commencing on the date
of this Agreement and ending on the Closing Date, but in no event ending later
than 5:00 P.M. Eastern Standard Time on the 45th day following the date of
execution and delivery of this Agreement by both Parties, Purchaser shall have
the right to have the Property inspected during reasonable hours, after
reasonable notice to Seller. Purchaser has already obtained a Phase I and Phase
II environmental assessment (the “Environmental Reports”) with respect to the
presence or absence of Hazardous Substances (hereinafter defined) at or about
the Property, and already performed a physical and mechanical inspection of the
Property. Purchaser may conduct additional environmental and mechanical
inspections during the Due Diligence Period.
Section .If any aspect of the Property is unsatisfactory to Purchaser, Purchaser
may elect to cancel this Agreement, by written notice (the “Termination Notice”)
to Seller delivered on or before the last day of the




--------------------------------------------------------------------------------




Due Diligence Period. If Purchaser so elects to terminate this Agreement, then
this Agreement shall terminate, whereupon (i) the Downpayment shall be returned
to Purchaser, and (ii) thereafter Purchaser and Seller shall have no further
liability or obligations under this Agreement except with respect to the
provisions hereof which by their terms expressly survive the termination of this
Agreement.
Section .During the Due Diligence Period, Seller agrees to cooperate in all
reasonable respects with Purchaser.
Section .Purchaser hereby indemnifies and agrees to defend and hold Seller
harmless from all losses, costs (including, without limitation, reasonable
attorneys' fees), claims and damages caused by the negligence of Purchaser, its
agents, consultants or representatives in the conduct of such inspections.
Section .TIME SHALL BE OF THE ESSENCE WITH RESPECT TO PURCHASER'S ACTIONS
PURSUANT TO THIS ARTICLE 4.
ARTICLE 5.Permitted Exceptions.
Section .The Property is sold and shall be conveyed, and Purchaser shall accept
title to the Property, subject to the matters described on Exhibit B
(collectively, the “Permitted Exceptions”).
ARTICLE 6.State of Title.
Section .At the Closing, Seller shall deliver, and Purchaser shall accept, such
title to the Property as First American Title Insurance Company (the “Title
Company”) shall be willing to insure subject only to the Permitted Exceptions.
Section .Within fifteen (15) days after the date of this Agreement (if not
already obtained), Purchaser shall at Purchaser's expense make application to
cause title to the Property to be searched and examined by the Title Company,
and shall instruct the Title Company to deliver directly to each of Purchaser
and Seller copies of the title report, tax and departmental searches, a survey
(if ordered) and/or survey reading (the “Title Report”), and any updates or
continuations thereof and supplements thereto ordered by Purchaser or otherwise
issued by the Title Company (each, a "Title Update").
Section .Purchaser's attorney has already delivered to Seller's attorney written
advice (an “Objection Notice”) specifying the items in the Title Report, other
than any Permitted Exceptions, to which Purchaser objects (any such specified
item being herein called an “Objection”); and upon receipt of any Title Update,
Seller shall promptly advise Purchaser of any additional Objections raised by
such Title Update.
Section .Seller shall have the following rights and obligations with respect to
discharging, or attempting to discharge, any Objections:
(a)Seller shall cooperate to release the Property from the lien of the Mortgage
or to cause the discharge of the Mortgage but is under no obligation to cause
such release and/or discharge if Lender will not (i) accept the Purchase Price
(as adjusted to reflect the apportionments and other adjustments to the Purchase
Price provided in this Agreement), less $50,000, in payment of the Mortgage and
(ii) pay the real property transfer taxes and brokerage commission payable to
Newmark (hereinafter defined) that are payable in connection with this
transaction.
(b)Except as set forth in Section 6.04(a) hereof, Seller shall have the right,
but not the obligation, to discharge (or attempt to discharge) any Objections,
and, in that regard, may, but shall not be obligated to, (i) bring any action or
proceeding or (ii) incur any expense or liability (contingent or otherwise) to
discharge (or attempt to discharge) any Objections.
Section .Subject to Section 6.04(a) hereof, if Seller determines not to
discharge any Objections, or, after attempting to discharge any Objections, is
unable to do so, then (I) Seller shall so notify Purchaser, (II) Seller shall
have no liability to Purchaser on account thereof, and (III) Purchaser shall
have the right to elect either (a) to accept such title as Seller is able to
convey, without any reduction of the Purchase Price or any credit or allowance
on account thereof or any other claim against Seller, or (b) to terminate this
Agreement. If Purchaser elects to terminate this Agreement pursuant to the
preceding clause (b), then this Agreement shall terminate, whereupon (i) the
Downpayment shall be returned to Purchaser, and (ii) thereafter, Purchaser and
Seller shall have no further liability or obligations under this Agreement
except with respect to the provisions hereof which by their terms expressly
survive the termination hereof. Purchaser shall make its




--------------------------------------------------------------------------------




election between clauses (a) and (b) of the immediately preceding sentences by
written notice to Seller given not later than the fifth (5th) business day after
the receipt by Purchaser of notice from Seller of Seller's inability or
unwillingness to discharge any Objections. If Purchaser shall fail to give such
notice as aforesaid, Purchaser shall be deemed to have elected clause (b) above.
Section .For all purposes of this Agreement, an Objection shall be deemed
“discharged” by Seller if the Title Company shall be willing to omit such
Objection as an exception to Purchaser's title insurance coverage with respect
to the Property.
ARTICLE 7.Representations and Related Covenants.
Section .Seller's Basic Representations. It is a condition to Purchaser's
obligation to close that all of the following representations shall be true and
correct as of the Closing Date. Seller represents, as of the date hereof and as
of the Closing Date, that:
(a)Seller is a limited liability company duly organized and in good standing
under the laws of the State of New York and has the power and authority to enter
into and perform its obligations under this Agreement.
(b)The execution, delivery and performance of this Agreement by Seller has been
duly authorized by all necessary action on the part of Seller and does not
require the consent of any third party except for Lender's consent.
(c)The individual executing this Agreement on behalf of Seller has the authority
to bind Seller to the terms of this Agreement.
(d)Seller has not filed any petition seeking or acquiescing in any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any law relating to bankruptcy or insolvency, nor has
any such petition been filed against Seller. Seller is not insolvent and the
consummation of the transactions contemplated by this Agreement shall not render
Seller insolvent.
(e)Seller shall take any actions that may be required to comply with the terms
of the USA Patriot Act of 2001, as amended, any regulations promulgated under
the foregoing law, Executive Order No. 13224 on Terrorist Financing, any
sanctions program administrated by the U.S. Department of Treasury's Office of
Foreign Asset Control or Financial Crimes Enforcement Network, or any other
laws, regulations, executive orders or government programs designed to combat
terrorism or money laundering, if applicable, on the transactions described in
this Agreement. Seller is not an entity named on the List of Specially
Designated Nationals and Blocked Persons maintained by the U.S. Department of
Treasury, as last updated prior to the date of this Agreement.
(f)Subject to Lender's consent to this transaction, Seller's execution of this
Agreement and the performance of its obligations hereunder will not violate any
agreement or other instrument to which Seller is a party or by which Seller or
the Property are bound, which violation would materially and adversely affect
the Property or the ability of Seller to perform its obligations under this
Agreement.
(g)The Land and the Improvements have direct access to a public street.
(h)Seller has received no notice of any currently active actual or proposed
taking in condemnation of all or any part of the Property, and there is no
actual or proposed taking in condemnation of all or any part of the Property.
(i)Seller has not received any notice of any increase in the assessed valuation
of the Premises over the current assessed valuation, or of any imposition of a
special assessment other than any assessment(s) shown on the most recent real
estate tax bill for the Land and Improvements.
(j)No notice of violation has been issued by the Town of Islip or any other
governmental authority with respect to the Property or any portion thereof.
(k)There (i) are no judgments, orders, decrees, writs or injunctions of any kind
against Seller other than the Foreclosure Judgment and (ii) is no action, suit
or proceeding pending against Seller in any court or by or before any other
governmental agency or instrumentality which, in the case of either (i) or (ii)
would materially and adversely affect the Property or the ability of Seller to
perform its obligations under this Agreement other than the Foreclosure Action.




--------------------------------------------------------------------------------




(l)Seller holds fee simple title to the Property.
(m)The Land and Improvements constitutes one tax lot.
(n)Certificates of occupancy and approvals have been issued with respect to all
Improvements at the Premises as to which a certificate of occupancy and/or
approval is required to be issued by applicable legal requirements.
(o)The Included Personal Property is owned by Seller free and clear of all liens
other than the Mortgage.
(p)There are no underground storage tanks located at the Property, whether
currently in use or inactive.
(q)There are no outstanding rights of first refusal, rights of reverter or
rights of first offer relating to the Property or any interest therein.
(r)There will be no bills or claims for labor performed and materials furnished
to or for the benefit of the Property which will be outstanding or binding on
Purchaser after the Closing.
(s)Seller is not a “foreign person” as defined in the Internal Revenue Code
Withholding Section.
(t)Seller has not been known by any other name within the last ten (10) years.
If any of the foregoing representations are incorrect, Purchaser may terminate
this Agreement, in which event the Downpayment shall be promptly refunded to
Purchaser.
Section .Purchaser's Basic Representations. Purchaser represents and warrants,
as of the date hereof, that:
(a)Purchaser is a New York corporation duly organized under the laws of the
State of New York and in good standing under the laws of the State of New York
and has the power and authority to enter into and perform its obligations under
this Agreement; and
(b)The execution, delivery and performance of this Agreement by Purchaser have
been duly authorized by all necessary action on the part of Purchaser and do not
require the consent of any third party. The individual executing this Agreement
on behalf of Purchaser has the authority to bind Purchaser to the terms of this
Agreement.
(c)Purchaser has not filed any petition seeking or acquiescing in any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any law relating to bankruptcy or insolvency, nor has
any such petition been filed against Purchaser. Purchaser is not insolvent and
the consummation of the transactions contemplated by this Agreement shall not
render Purchaser insolvent.
(d)There (i) are no judgments, orders, decrees, writs or injunctions of any kind
against Purchaser and (ii) is no action, suit or proceeding pending against
Purchaser in any court or by or before any other governmental agency or
instrumentality which, in the case of either (i) or (ii), would materially and
adversely affect the ability of Purchaser to perform its obligations under this
Agreement.
(e)Purchaser shall take any actions that may be required to comply with the
terms of the USA Patriot Act of 2001, as amended, any regulations promulgated
under the foregoing law, Executive Order No. 13224 on Terrorist Financing, any
sanctions program administrated by the U.S. Department of Treasury's Office of
Foreign Asset Control or Financial Crimes Enforcement Network, or any other
laws, regulations, executive orders or government programs designed to combat
terrorism or money laundering, if applicable, on the transactions described in
this Agreement. Purchaser is not an entity named on the List of Specially
Designated Nationals and Blocked Persons maintained by the U.S. Department of
Treasury, as last updated prior to the date of this Agreement.
Section .Leases; Etc.
(a)Seller represents and warrants, as of the date hereof and as of the Closing
Date, that (i) there are no leases, tenancies or other occupancy agreements
(collectively, "Occupancy Agreements") affecting the Property, and (ii) there
are no service contracts, employment agreements and/or union agreements




--------------------------------------------------------------------------------




(collectively, "Service Contracts") affecting the Property that will be binding
on Purchaser after the Closing, and (iii) there will be no bills or claims for
labor performed and materials furnished to or for the benefit of the Property
which will be outstanding or binding on Purchaser after the Closing.
(b)Between the date hereof and the Closing, Seller, without the consent of
Purchaser, shall not enter into any Occupancy Agreements or Service Contracts
affecting the Property (except for the Seller's Lease [hereinafter defined]). On
or prior to the Closing, Seller shall terminate any then existing Service
Contracts, such obligation of Seller to survive the Closing.
(c)The representations and warranties made by Seller pursuant to Section 7.03(a)
hereof shall be deemed remade as of the Closing. Such representations and
warranties shall survive the Closing.
ARTICLE 8. Condition of the Property; Insurance; Inspection; Hazardous
Substances.
Section .Subject to Article 27, Purchaser shall accept the Property “as is” as
of the date hereof, subject to reasonable wear and tear, provided that Article
15 of this Agreement shall govern damage caused by casualty or condemnation.
Section .Seller agrees to maintain agreed replacement cost property insurance on
the Property to the date of the Closing.
Section .During the term of this Agreement, Purchaser, its architect, engineers,
contractors, and consultants shall have the right to inspect the Property and
take measurements from time to time during reasonable times and upon reasonable
prior notice.
Section .Except as expressly set forth in this Agreement, Purchaser acknowledges
and agrees that, Seller has not made and does not make any representations or
warranties of any kind and shall have no liability or obligation with respect to
any matter relating to the Property including (i) expenses, operation, rental
income, income-producing potential, physical condition, gross and rentable
square footage of the Property, access, fitness for any specific use,
merchantability or habitability of the Property or any portion thereof, and (ii)
the presence or absence of asbestos or any Hazardous Substances (as hereinafter
defined) on, at, in, under, beneath, emanating from or affecting the Property,
or (iii) any other matter affecting or relating to the Property.
Section .Purchaser acknowledges that it is being given full and fair opportunity
to perform and complete its due diligence and that, if Purchaser has not
terminated this Agreement prior to the expiration of the Due Diligence Period,
then Purchaser has had adequate opportunity to complete its due diligence and
has completed its due diligence with respect to the Property.
Section .For purposes of this Agreement:
(a)“Hazardous Substances” shall mean any (i) “hazardous substance” as defined
under the Comprehensive Environmental Response, Compensation, and Liability Act,
42 U.S.C. Section 9601 et seq., or (ii) “hazardous waste” as defined under the
Resource Conservation and Recovery Act, 42 U.S.C. Section 6901 et seq., or
(iii) “hazardous materials” as defined under the Hazardous Materials
Transportation Authorization Act, 49 U.S.C. Section 5101 et seq., or
(iv) “hazardous waste” as defined under New York Environmental Conservation Law,
Section 27‑0901 et seq., (v) “hazardous substance” as defined under the Clean
Water Act, 33 U.S.C. Section 1321 et seq., (vi) “petroleum” within the meaning
of Article 12 of the New York State Navigation Law, (vii) asbestos containing
materials, or (viii) any other element, compound, or chemical that is defined,
listed or otherwise classified as a contaminant, pollutant, toxic pollutant,
toxic or hazardous substance, extremely hazardous substance or chemical,
hazardous waste, special waste, or solid waste under any Environmental Laws.
(b)“Environmental Laws” shall mean, collectively, the Comprehensive
Environmental Response, Compensation and Liability Act (“CERCLA”), 42 U.S.C.
9601 et seq., as amended, the Resource Conservation and Recovery Act (“RCRA”),
42 U.S.C. 6901 et seq., as amended, the Clean Air Act (“CAA”), 42 U.S.C. 7401 et
seq., as amended, the Clean Water Act (“CWA”), 33 U.S.C. 1251 et seq., as
amended, the Occupational Safety and Health Act (“OSHA”), 29 U.S. 655 et seq.,
the New York Inactive Hazardous Waste Disposal Sites Law, N.Y. ECL §27-1301 et
seq., the New York Control of the Bulk Storage of Petroleum Law, N.Y. ECL
§17-1001 et seq., the New York Oil Spill Prevention, Control and Compensation
Act,




--------------------------------------------------------------------------------




Navigation Law §170-202, the N.Y. Labor Law §241, the Control of Lead Poisoning,
N.Y. Pub. Health Law §1370 et seq. and any other federal, state, local or
municipal laws, statutes, regulations, rules or ordinances imposing liability or
establishing standards of conduct concerning any hazardous, toxic, radioactive,
biohazardous or dangerous waste, substance or materials, including any
regulations adopted and publications promulgated with respect thereto.
Section .In no event shall Seller be liable or bound in any manner by any
express or implied warranty, guarantee, promise, statement, representation or
information pertaining to the Property made or furnished (in writing or
otherwise) by any broker, attorney, consultant, agent, employee, servant or
other person representing or purporting to represent Seller or otherwise. In no
event whatsoever shall any director, officer, shareholder, member, parent,
manager, affiliate, employee, or agent of Seller have any obligation or
liability arising from, or in connection with, this Agreement or the
transactions contemplated herein.
ARTICLE 9.Closing Documents and Deliveries.
On the Closing Date:
Section .Seller shall execute, acknowledge and deliver a bargain and sale deed,
with covenant against grantor's acts, in favor of Purchaser, which deed shall
contain the covenant required by Section 13 of Article 2 of the New York Lien
Law (the “Deed”). Purchaser shall cause such Deed to be recorded.
Section .If Seller is a limited liability company, Seller shall deliver at
Closing the following: the unanimous written consent of the members, a
certificate executed by the manager (if any) or the members of the limited
liability company, attaching true and complete copies of the organizational
documents of Seller and affirming the sale and conveyance of title in compliance
with the requirements of such organizational documents (or of the applicable
statute, if any).
Section .Seller shall deliver possession of the Property vacant, broom clean,
and in the condition required by this Agreement, and keys therefor together with
any security codes; provided that Seller may, at its option, elect to lease a
portion of the Property for a term commencing on the Closing Date and ending 7
days thereafter, which portion is described in the lease annexed hereto as
Exhibit C, subject to the following terms and conditions:
(a)Seller shall deliver vacant, broom clean possession of the Premises to Seller
in the condition required by this Agreement, except that Seller may continue to
occupy the portion of the Premises described in Seller's Lease;
(b)At the Closing Seller and Purchaser shall execute a lease (“Seller's Lease”)
leasing to Seller the portion of the Premises described in the Seller's Lease
(the “Demised Premises”), which Seller's Lease shall be in the form annexed
hereto as Exhibit C, with the blanks (if any) to be appropriately completed. The
Expiration Date in such Lease shall be the day 7 days after the Closing Date.
(c)At any time after the Closing Date, Purchaser may institute an action or
proceeding to recover possession of the Demised Premises (the “Action”). Annexed
hereto as Exhibit D is a notice of petition and petition in substantially the
form by which such Action shall be commenced, with all blanks to be
appropriately completed by Purchaser and a copy of a diagram of the Demised
Premises and the Seller's Lease to be annexed to the petition as Exhibits.
Seller shall accept service of such notice of petition and petition; and hereby
irrevocably authorizes Macco & Stern LLP to accept service of such notice of
petition and petition on behalf of Seller with the same force and effect as if
same had been personally served upon Seller within the State of New York.
(d)After the Action is instituted, Seller, Purchaser and their attorneys shall
promptly execute and deliver to Escrowee an answer (the “Answer”) and
stipulation (the “Stipulation”) substantially in the form annexed hereto as
Exhibit E, with all blanks to be appropriately completed by Purchaser
(collectively, the “Answer/Stip”) under which Purchaser may obtain immediate
issuance of a judgment awarding Purchaser possession of the Demised Premises and
issuance of a warrant of eviction




--------------------------------------------------------------------------------




with respect thereto, execution of such warrant to be stayed through July 31,
2013. Such Answer/Stip shall be held in escrow by Escrowee. If Seller fails (or
has failed) to vacate the Demised Premises on or before the date 7 days after
the Closing Date in accordance with the provisions of Seller's Lease, then
Escrowee shall deliver the Answer/Stip to Purchaser, which is authorized to
submit such Answer/Stip to the court in which the Action is pending and to
obtain a judgment awarding possession of the Demised Premises to Purchaser and
issuance of a warrant of eviction with respect thereto (such warrant to be
stayed until July 31, 2013). Seller shall promptly and reasonably cooperate with
Purchaser's efforts to obtain such judgment and warrant, including by having its
attorney attend court on the return date for the Answer.
(e)Seller's portion of the Balance of the Purchase Price, in the amount of
$50,000.00 (the “Vacate Escrow”), shall be paid to Escrowee at Closing pursuant
to Section 2.01(b)(iii), Escrowee shall hold and disburse the Vacate Escrow as
follows: Upon (i) Seller's compliance with its obligations under subparagraphs
(c) and (d) (i.e., acceptance of service of the summons, notice, and petition
and execution and delivery of the Answer/Stip), and (ii) Seller's vacating the
Demised Premises on or before July 31, 2013, leaving same vacant, broom clean
and free of all tenancies and having fulfilled its monetary obligations under
the Seller's Lease, Escrowee shall disburse the Vacate Escrow to Seller. If
Seller fails to comply with Seller's obligations under subparagraphs (c) and (d)
above, Escrowee shall disburse to Purchaser the full amount of the Vacate Escrow
and the Purchase Price shall be deemed reduced by said amount. If Seller
complies with Seller's obligations under subparagraphs (c) and (d) above, but
fails to (y) vacate the Demised Premises on or before July 31, 2013, leaving
same vacant, broom clean and free of all tenancies, and/or (z) have complied
with its monetary obligations under Seller's Lease, then Escrowee shall disburse
to Purchaser from the balance of the Vacate Escrow an amount equal to the sum
of: (y) all amounts payable under the Stipulation, including all use and
occupancy payable under the Stipulation for each day after July 31, 2013 that
Seller, or anyone holding through Seller, remains in possession of the Demised
Premises, and (z) all loss, damages, expenses and costs incurred by Purchaser by
reason of Seller's failure, including reasonable attorneys' fees incurred by
Purchaser to obtain possession of the Demised Premises; and the balance (if any)
shall be paid to Seller. Either party may make written demand upon Escrowee for
payment of the amount due it. Upon receipt of such demand, Escrowee shall give
written notice to the other party of such demand. If Escrowee does not receive a
written objection from the other party to the proposed payment within 10
business days after the giving of such notice, Escrowee is hereby authorized to
make such payment and shall thereupon be released from liability hereunder. If
Escrowee does receive such written objection within such 10 day period or if for
any other reason Escrowee in good faith shall elect not to make such payment,
Escrowee shall continue to hold such amount until otherwise directed by written
instructions from the parties to this Agreement or a final and non‑appealable
judgment of a court. However, Escrowee shall have the right at any time to
deposit the escrowed proceeds and interest thereon, if any, with the clerk of
the Supreme Court of the county in which the Demised Premises is located.
Escrowee shall give written notice of such deposit to Seller and Purchaser. Upon
such deposit Escrowee shall be relieved and discharged of all further
obligations and responsibilities hereunder. Except as herein otherwise provided,
the provisions of Article 18 of this Agreement shall apply to the Vacate Escrow.
(f)At the Closing, Seller shall deliver to Purchaser a Limited Guaranty in the
form annexed as Exhibit 2 to Seller's Lease, with blank lines and spaces
appropriately completed by Purchaser's attorney, executed by Robert Ward with
his signature acknowledged before a notary.
(g)The provisions of this Section 9.03 shall survive Closing.
Section .Seller or Lender shall deliver checks to the order of the Title Company
in payment of all applicable real property transfer taxes and Seller shall
deliver to Title Company any required tax returns therefor executed by Seller.
Such checks shall be official bank checks. Seller may elect to have Purchaser
pay any of such taxes and credit Purchaser with the amount thereof.
Section .Seller and Purchaser shall complete, execute and deliver Form RP-5217.




--------------------------------------------------------------------------------




Section .Seller shall deliver an affidavit of Seller pursuant to Section
1445(b)(2) of the Internal Revenue Code of 1986, as amended, stating that Seller
is not a foreign person within the meaning of such Section.
Section .Seller shall assign to Purchaser any and all assignable warranties
affecting the Property. Seller also agrees to deliver any plans, licenses and
permits relating to the Property which Seller has in its possession to the
extent not located at the Property.
Section .Purchaser shall complete and sign all required real property transfer
tax returns and cause the Title Company to deliver all such returns and the Form
RP-5217 and the checks in payment of such taxes to the appropriate officers
promptly after the Closing.
Section .Purchaser shall deliver (a) to Lender the Balance (as adjusted to
reflect apportionments) less $105,300.00, (b) $55,300.00 to Escrow Agent, to be
held in accordance with the provisions of Article 27, and (c) $50,000.00 to
Seller or to Escrowee, as the case may be, in accordance with the provisions of
Section 2.01(b)(iii) and Section 9.03 hereof.
Section .Lender shall deliver such documentation as is reasonably required by
the Purchaser and required by the Title Company to cause the Title Company to
omit all title exceptions relating to the Foreclosure Action and the Mortgage,
including the vacating of the Foreclosure Judgment, dismissal of the Foreclosure
Action with prejudice, release of the Property from the lien of the Mortgage or
discharge of said Mortgage, and termination of Uniform Commercial Code financing
statements and Assignments of Leases and Rents.
Section .Seller and Purchaser shall each make such other payments which are
required by this Agreement to be made by it at the Closing.
Section .Seller and Purchaser shall each execute, acknowledge and/or deliver any
and all other documents or other items which are required by this Agreement to
be executed, acknowledged and/or delivered by Seller and/or Purchaser, as the
case may be, at the Closing. Seller shall deliver to the Title Company such
documents, affidavits, information and indemnifications as are reasonably and
customarily required by title companies.
ARTICLE 10.Apportionments.
Section .The following apportionments shall be made between the parties at the
Closing and shall be computed as of 11:59 P.M. on the day prior to the Closing
Date, except as otherwise provided below:
(a) Real estate taxes on the basis of the fiscal period for which assessed. At
or before the Closing, either (i) Seller or Lender shall pre-pay the second half
of the real estate taxes payable with respect to the Land and Improvements
(together will all outstanding real estate taxes, penalties and interest), and
same shall be apportioned in accordance with this Article 10; or (ii) Purchaser
shall pay same to the Title Company and receive a credit at Closing for the
portion of such payment allocable to the period prior to Closing.
Notwithstanding the foregoing, if Section 9.03 applies, real estate taxes shall
be apportioned as if June 30, 2013 were the Closing Date, notwithstanding that
Seller shall have possession of part of the Property after the Closing Date.
(b) If required to clear title, Seller shall obtain a final water reading within
the 10 day period prior to Closing and Seller shall pay the water charges
reflected on such final reading (by payment to the appropriate utility or by
payment to the Title Company, if practicable). Water shall be apportioned, based
on such reading (calculating water usage on a per diem basis), as of the Closing
Date; provided that if Section 9.03 applies, there shall be no apportionment of
water/sewer charges and the Seller's Lease shall govern the apportionment of
water/sewer charges. If a final water meter reading is not required to clear
title, then Seller shall pay all water charges through the Closing, closing its
account as of the Closing date; provided that, if Section 9.03 applies, Seller
shall continue to pay water charges after the Closing pursuant to the terms of
the Lease.




--------------------------------------------------------------------------------




(b) If, at the Closing, the Premises shall be affected by an assessment which is
or may become payable in annual installments, the installment for the tax year
in which the Closing occurs shall be apportioned in the same manner as real
estate taxes and all installments allocable to the periods following the tax
year in which the Closing occurs shall be Purchaser's responsibility.
All net apportionments in favor of Seller shall be paid to Lender (and Seller
hereby authorizes such payment) and any net apportionment in favor of Purchaser
shall be credited to Purchaser against the $3,035,000.00 portion of the Balance
of the Purchase Price payable pursuant to Section 2.01(b)(i).
Section .If the Closing Date or, if applicable, June 30, 2013, shall occur
before a new tax rate is fixed, the apportionment of real estate taxes shall be
upon the basis of the old tax rate for the preceding period applied to the
latest assessed valuation. Promptly after the new tax rate is fixed, the
apportionment of real estate taxes shall be recomputed. Any discrepancy
resulting from such re-computation shall be promptly corrected, which obligation
shall survive the Closing.
Section .Any errors or omissions in computing apportionments shall be promptly
corrected, which obligations shall survive the Closing.
Section .The provisions of this Article 10 shall survive the Closing.
ARTICLE 11.Taxes and Other Expenses.
Section .Seller or Lender shall pay the real property transfer taxes imposed in
connection with the sale and purchase of the Property hereunder as provided in
Section 9.04 above.
Section .Purchaser shall pay all state, city, county and municipal recording
fees and premiums, and fees for title examination and title insurance obtained
by Purchaser in connection with the transaction contemplated by this Agreement,
and all related charges and costs in connection therewith including in
connection with any survey.
Section .Purchaser shall pay all costs and expenses incurred by Purchaser in
connection with its purchase of the Property and any financing thereof,
including any environmental inspection reports prepared in connection therewith,
and the fees and expenses of Purchaser's legal counsel and other advisors
(subject to Article 27).
Section .Seller shall pay the fees and expenses of Seller's legal counsel and
other advisors.
Section .The provisions of this Article 11 shall survive the Closing.
ARTICLE 12.Brokerage
Section .Seller and Purchaser each represents and warrants to the other party
that it has dealt with Newmark Grubb Knight Frank (“Newmark”) in connection with
the negotiation, execution and delivery of this Agreement and the transaction
contemplated hereby. Seller or Lender shall pay Newmark any commission due
Newmark, by separate agreement.
Section .The provisions of this Article 12 shall survive the termination of this
Agreement and/or the Closing.
ARTICLE 13.Merger Provision.
All understandings and agreements heretofore had between the parties hereto with
respect to the subject matter of this Agreement are merged in this Agreement,
which alone completely expresses their agreement with respect to such subject
matter, and this Agreement is entered into after full investigation, neither
party relying upon any statement or representation made by the other not
embodied in this Agreement. Purchaser expressly acknowledges that Seller has not
undertaken, nor does it have, any duty of disclosure to Purchaser with respect
to the Property or anything related thereto or to the transactions contemplated
hereby.




--------------------------------------------------------------------------------




ARTICLE 14.Acceptance of Deed; Survival.
The acceptance of the Deed by Purchaser shall be deemed an acknowledgment by
Purchaser that Seller has fully complied with all of its obligations hereunder
and that Seller is discharged therefrom and that Seller shall have no further
obligation or liability with respect to any of the agreements, warranties or
representations made by Seller in this Agreement, except for those contained in
provisions of this Agreement which, pursuant to the express provisions hereof,
survive the Closing and except, if applicable, for Seller's obligations under
Seller's Lease.
ARTICLE 15.Condemnation; Casualty.
Section . If, during the period between the date hereof and the Closing, the
Town of Islip or any other governmental authority having a power of eminent
domain shall initiate any condemnation or eminent domain proceedings (“Taking
Proceedings”) which might result in the taking of the Property or any part
thereof (the "Taking") or if there are pending any such Taking Proceedings,
then, in any such event, (I) Seller shall so notify Purchaser, (II) Seller shall
have no liability to Purchaser on account thereof, (III) Purchaser shall have
the right to elect either (a) to accept such title as Seller is able to convey,
without any reduction of the Purchase Price or any credit or allowance on
account thereof or any other claim against Seller, or (b) to terminate this
Agreement. If Purchaser elects to terminate this Agreement pursuant to the
preceding clause (III) (b), then this Agreement shall terminate, whereupon (i)
the Downpayment shall be returned to Purchaser, and (ii) thereafter, Purchaser
and Seller shall have no further liability or obligations under this Agreement
except with respect to the provisions hereof which by their terms expressly
survive the termination hereof. Purchaser shall make its election between
subclauses (a) and (b) of clause III by written notice to Seller given not later
than the fifth (5th) business day after the receipt by Purchaser of notice from
Seller of condemnation or eminent domain proceedings. If Purchaser shall fail to
give such notice as aforesaid, Purchaser shall be deemed to have elected
subclause (b) above of Clause III. If this Agreement is not terminated by reason
of any such Taking Proceedings, then this Agreement shall remain in full force
and effect, and Seller and Purchaser shall proceed to effectuate the Closing
under all the terms of this Agreement, subject, however, to the following: (1)
Purchaser shall accept the Property subject to the Taking Proceedings (or, if
the Taking shall have occurred prior to the Closing, Purchaser shall accept the
remaining portions of the Property), without any adjustment to the Purchase
Price on account thereof; (2) Seller, prior to the Closing, shall, in
consultation with Purchaser, and at Purchaser's sole cost and expense, make all
filings and other submissions required of the owner of the Property prior to the
Closing in order to preserve and/or apply for any and all claims for any
condemnation award on account of such Taking Proceedings, provided, however,
that Seller shall not settle any such claims without Purchaser's approval, which
approval Purchaser shall not unreasonably withhold; and (3) Seller, at the
Closing, shall (x) pay to Purchaser an amount equal to any condemnation award
theretofore received by Seller on account of such Taking, and (y) assign and
transfer to Purchaser all of Seller's right, title and interest in and to any
condemnation award which may thereafter be paid on account of such Taking.
Notwithstanding the foregoing, if, and to the extent, any of Seller's Personal
Property is condemned as part of any such Taking, Seller shall be entitled to
receive and retain the portion of any such condemnation awards allocable
thereto.
Section .If, prior to the Closing, there shall occur damage to the Property
caused by fire or other casualty which would cost less than $100,000.00 (the
“Casualty Threshold”) to repair, as reasonably determined by an engineer
selected by Seller and reasonably satisfactory to Purchaser, and Seller's
insurance coverage will cover the full repair cost (subject to the policy
deduction which may not exceed $25,000), then Purchaser shall not have the right
to terminate this Agreement by reason thereof, but Seller shall assign to
Purchaser at the Closing, by written instrument in form and substance reasonably
satisfactory to Purchaser, all of the insurance proceeds payable on account of
any such fire or casualty, shall deliver to Purchaser any such proceeds actually
paid to Seller less the Reimbursable Amounts (hereinafter defined), and shall
afford to Purchaser at Closing a credit against the balance of the Purchase
Price in an amount equal to any deductible (to be first applied against the
portions of the Balance payable under Section 2.01(b)(i) and 2.01(b)(iii)). If




--------------------------------------------------------------------------------




prior to the Closing there shall occur damage to the Property caused by fire or
other casualty which would cost an amount equal to the Casualty Threshold or
more to repair, as reasonably determined by an engineer selected by Seller and
reasonably satisfactory to Purchaser, then Purchaser may elect to terminate this
Agreement by notice given to Seller and Escrow Agent within ten (10) days after
Purchaser has received notice from Seller notice that such damage occurred, or
at the Closing, whichever is earlier, as of which date TIME SHALL BE OF THE
ESSENCE, upon which termination, Escrow Agent shall deliver the Downpayment to
Purchaser, this Agreement shall thereupon be null and void and neither party
hereto shall thereupon have any further obligation to the other, except for
those obligations and liabilities that are expressly stated to survive
termination of this Agreement. If Purchaser does not elect to terminate this
Agreement, then the Closing shall take place as herein provided, without
adjustment of the Purchase Price, and Seller shall assign to Purchaser at the
Closing, by written instrument in form reasonably satisfactory to Purchaser, all
of the insurance proceeds payable on account of any such fire or casualty less
the Reimbursable Amounts, shall deliver to Purchaser any such proceeds or awards
actually paid to Seller, and shall afford to Purchaser at Closing a credit
against the balance of the Purchase Price in an amount equal to any deductible
(to be first applied against the portions of the Balance payable under Section
2.01(b)(i) and 2.01(b)(iii)). The term “Reimbursable Amounts” shall mean costs
and expenses actually and reasonably incurred by or for the account of Seller in
connection with fire or other casualty for (x) compliance with governmental
ordinances, orders or requirements of any governmental department, agency or
bureau having jurisdiction of the Property, (y) safeguarding the Property or any
part thereof, including any protective restoration or (z) emergency repairs made
by or on behalf of Seller (to the extent Seller has not theretofore been
reimbursed by its insurance carrier).
Section .The parties hereby waive the provisions of Section 5-1311 of the New
York General Obligations Law, and agree that the same shall not apply to this
Agreement.
ARTICLE 16.Remedies.
Section .If Seller defaults in its obligation to effectuate the Closing
hereunder, Purchaser shall be entitled, to either (a) seek specific performance
of this Agreement or (b) terminate this Agreement and receive a refund of the
Downpayment. If (1) any dispute develops between Seller and Lender with respect
to this Agreement, the Mortgage, or any related matter and, in connection
therewith, Purchaser is made a party to any action or proceeding, by whatever
means, or (2) the Closing does not occur on or before April 29, 2013 for any
reason other than Purchaser's default, then Purchaser shall be entitled to
either (y) seek specific performance of this Agreement or (z) terminate this
Agreement and receive a refund of the Downpayment. For purposes of
clarification, it is the intention of the parties to allow Purchaser to withdraw
from the purchase and terminate this Agreement if it becomes embroiled in any
litigation by reason of any dispute between Seller and Lender (regardless of who
is at fault) or if Closing does not occur on or before April 29, 2013 for any
reason other than Purchaser's default. Upon such termination of this Agreement
and refund of the Downpayment, Seller and Purchaser shall have no further
obligation to one another, other than those obligations which, pursuant to the
express provisions hereof, survive the termination of this Agreement.
Section .Seller and Purchaser agree that it would be impractical and extremely
difficult, if not impossible, to fix actual damages that would be suffered by
Seller as a result of Purchaser's failure to close in accordance with the
provisions of this Agreement. The parties therefore agree that if Purchaser
materially defaults in its obligation to effectuate the Closing hereunder, then
Seller, as its sole remedy on account thereof, may terminate this Agreement by
written notice to Purchaser, whereupon Seller shall be entitled to retain the
Downpayment as liquidated damages on account of such default and hereby
authorizes the Escrowee to pay the same to Lender in reduction of the amounts
due to Lender under the Mortgages (to be applied in Lender's discretion), and
thereafter neither party shall have any further rights or obligations hereunder
other than those which, pursuant to the express provisions hereof, survive the
termination of this Agreement. The parties have consulted with their respective
advisors and attorneys and have negotiated with each other and have agreed upon
an amount for the Downpayment that both believe is fair and reasonable under the
circumstances and a suitable proxy for actual damages. The payment of the
Downpayment to Seller as liquidated damages is




--------------------------------------------------------------------------------




not intended to be a forfeiture or penalty, but instead is intended to
constitute liquidated damages to Seller and is a reasonable estimate of the
damages that will be incurred by Seller if Purchaser defaults in its obligation
to purchase the Property hereunder. Purchaser covenants not to bring any action
or suit challenging the amount of liquidated damages provided hereunder in the
event of such default.
Section .This Article 16 shall expressly survive the termination of this
Agreement.
ARTICLE 17.Assignment; Benefit and Burden; Section 1031 Applicability.
Section .Neither this Agreement nor any of the rights of Purchaser hereunder
(nor the benefit of such rights) may be assigned or encumbered by Purchaser, in
whole or in part, without Seller's prior written consent, and any purported
assignment or encumbrance without Seller's prior written consent shall be void
and constitute a default hereunder.
Section .Neither the consent of Seller to an assignment by Purchaser, nor the
assignment itself, shall release Purchaser in any respect from the performance
or observance of any of the covenants to be performed or observed by Purchaser
under this Agreement, Purchaser in such case being primarily and jointly and
severally liable with each assignee, nor shall such consent or assignment
relieve the permitted assignee from obtaining Seller's prior written consent to
any further assignment.
Section .This Agreement shall be binding upon and inure to the benefit of
Purchaser and Seller and their respective legal representatives, successors in
interest and permitted assigns.
Section .Seller is advised that Purchaser may be effectuating an exchange
pursuant to Section 1031 of the Internal Revenue Code, and the regulations
promulgated thereunder.  To facilitate such exchange, and as a material
inducement to enter into this Agreement, Seller consents and agrees (i) to
Purchaser's assignment of this Agreement and/or its rights hereunder to either a
Qualified Intermediary (as defined in Treasury Regulations Section
1.1031(k)-1(g)(4)), or an Exchange Accommodation Titleholder (as defined by
Revenue Procedure 2000-37) and (ii) to take such other actions as are reasonably
necessary to facilitate such like-kind exchange, which shall in no event involve
Seller acquiring title to or owning any replacement property on behalf of
Purchaser.  Purchaser shall reimburse Seller for any reasonable attorneys' fees
incurred by Seller in reviewing any 1031 documentation to be signed by
Seller.   
ARTICLE 18.Downpayment Provisions.
Section .All sums paid on account of the Purchase Price prior to the Closing
(collectively, “Downpayment”) shall be paid by good check drawn to the order of
and delivered to “Nicholas Vincent Campasano Esq. as Escrow Agent” (“Escrow
Agent”) or by wire transfer to Escrow Agent. The Escrow Agent shall hold the
Downpayment in escrow in a special bank account at JP Morgan Chase Bank located
at Deer Park, New York (or as otherwise agreed in writing by Seller, Purchaser
and Escrow Agent) until the Closing or sooner termination of this Agreement and
shall pay over or apply the Downpayment in accordance with the terms of this
Section. Escrow Agent shall hold the Downpayment in a non-interest bearing IOLA
account. Escrow Agent shall not be responsible for any loss of the Downpayment
caused by the failure, suspension, bankruptcy or dissolution of the institution
in which the Downpayment is deposited. Each of the parties, upon Escrow Agent's
request, shall promptly furnish to Escrow Agent a completed and executed Form
W-9, together with such other information as Escrow Agent shall reasonably
require. At the Closing, the Downpayment and the interest thereon, if any, shall
be paid by Escrow Agent to Lender and Seller hereby authorizes such disbursement
of the Downpayment. If for any reason the Closing does not occur and either
party makes a written demand upon Escrow Agent for payment of such amount,
Escrow Agent shall give written notice to the other party of such demand. If
Escrow Agent does not receive a written objection from the other party to the
proposed payment within 10 business days after the giving of such notice, Escrow
Agent is hereby authorized to make such payment. If Escrow Agent does receive
such written objection within such 10 business day period or if for any other
reason Escrow Agent in good faith shall elect not to make such payment, Escrow
Agent shall continue to hold such amount until otherwise directed by written
instructions from the parties to this Agreement or a final and non‑appealable
judgment of a court. However, Escrow Agent shall have the right at any time to
deposit the escrowed proceeds and interest thereon, if any, with the clerk of
the Supreme Court of the county in which the Property is located. Escrow Agent
shall give




--------------------------------------------------------------------------------




written notice of such deposit to Seller and Purchaser. Upon such deposit Escrow
Agent shall be relieved and discharged of all further obligations and
responsibilities hereunder.
Section .The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that the duties of
Escrow Agent hereunder are purely ministerial in nature and shall be expressly
limited to the safekeeping and disposition of the Downpayment in accordance with
the provisions of this Agreement, that Escrow Agent shall not be deemed to be
the agent of either of the parties, and that Escrow Agent shall not be liable to
either of the parties for any act or omission on its part unless taken or
suffered in bad faith, in willful disregard of this Agreement or involving gross
negligence. Seller and Purchaser shall jointly and severally indemnify and hold
Escrow Agent harmless from and against all costs, claims and expenses, including
reasonable attorneys' fees, incurred in connection with the performance of
Escrow Agent's duties hereunder, except with respect to actions or omissions
taken or suffered by Escrow Agent in bad faith, in willful disregard of this
Agreement or involving gross negligence on the part of Escrow Agent.
Section .Escrow Agent has acknowledged agreement to these provisions by signing
in the place indicated on the signature page of this Agreement.
Section .If Escrow Agent is Seller's attorney, Escrow Agent or any member of its
firm shall be permitted to act as counsel for Seller in any dispute as to the
disbursement of the Downpayment or any other dispute between the parties whether
or not Escrow Agent is in possession of the Downpayment and continues to act as
Escrow Agent.
Section .Escrow Agent may act or refrain from acting in respect of any matter
referred to in this Section in full reliance upon and with the advice of counsel
which may be selected by it (including any member of its firm) and shall be
fully protected in so acting or refraining from action upon the advice of such
counsel.
Section .All payments of Purchaser on account of the Downpayment, and
Purchaser's expenses for title examination (not to exceed $1,000.00), are hereby
made a lien against the Property. Said lien shall not continue or exist after
any default by Purchaser hereunder.
ARTICLE 19.No Oral Modification or Reliance by or Benefit to Third-Parties.
Section .This Agreement may not be amended, modified or terminated, nor may any
provision hereof be waived, except by a written instrument signed by both
Purchaser and Seller.
Section .No person or entity other than a party to this Agreement shall be
entitled to rely on this Agreement, and this Agreement is not made for the
benefit of any person or entity not a party hereto, except that those provisions
of this Agreement that refer to the Lender are intended to benefit the Lender as
third party beneficiary subject to the terms and conditions of such provisions.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, executors, administrators, successors and
permitted assigns.
ARTICLE 20.Severability.
If any provision of this Agreement or the application thereof to any party or
circumstances shall to any extent be invalid or unenforceable, the remainder of
this Agreement, or the application of such provision to parties or circumstances
other than those as to which it is invalid or unenforceable, shall not be
affected thereby, and each provision shall be valid and be enforced to the
fullest extent permitted by law.
ARTICLE 21.Governing Law and Venue.
The validity of this Agreement and the rights, obligations and relations of the
parties hereunder shall be construed and determined under and in accordance with
the laws of the State of New York. All actions or proceedings relating to this
Agreement shall be litigated only in courts located within the County of Suffolk
and State of New York. Each party hereby subjects itself to the jurisdiction and
venue of any state or federal court located within the County of Suffolk and
State of New York.




--------------------------------------------------------------------------------




ARTICLE 22.Captions.
The captions of the various Articles in this Agreement are for convenience only
and do not, and shall not be deemed to, define, limit or construe the contents
of such Articles.
ARTICLE 23.Notices.
Section .Any notice, demand or other communication (each, a “notice”) that is
given or rendered pursuant to this Agreement by either Seller or Purchaser to
the other party, shall be (i) given or rendered in writing, (ii) addressed to
the other party at its required address(es) for notices delivered to it as set
forth in Section 23.02 below, and (iii) delivered via either (x) hand delivery,
or (y) nationally recognized courier service (e.g., Federal Express, Express
Mail). Any such notice shall be deemed given or rendered, and effective for
purposes of this Agreement, as of the date actually delivered to the other party
at such address(es) (whether or not the same is then received by other party due
to a change of address of which no notice was given, or any rejection or refusal
to accept delivery). Notices from either party (to the other) may be given or
rendered by its counsel.
Section .The required address(es) of each party for notices delivered to it is
(are) as set forth below. Each party, however, may, from time to time, designate
an additional or substitute required address(es) for notices delivered to it
(provided, that such designation must be made by notice given in accordance with
this Article 23).
If to Seller:
1290 Motor Parkway LLC
131 Heartland Blvd.
Brentwood, New York 11717
  with a copy to:
Charles Wallshein Esq.
Macco & Stern LLP
135 Pinelawn Road, Suite 120 South, Melville NY 11747
If to Purchaser:




With a copy to:
Vicon Industries, Inc.
89 Arkay Drive
Hauppauge, New York 11788
Attn: Kenneth Darby, President




Nancy Ann Connery, Esq.
Schoeman Updike Kaufman Stern & Ascher LLP
551 Fifth Avenue
New York, New York 10176
If to Escrow Agent
Nicholas Vincent Campasano, Esq.
2000 Deer Park Avenue
Deer Park, New York 11729
If to Escrowee
Nancy Ann Connery, Esq.
Schoeman Updike Kaufman Stern & Ascher LLP
551 Fifth Avenue
New York, New York 10176



ARTICLE 24.Counterparts. This Agreement may be executed with counterpart
signature pages or in several counterparts, each of which shall be deemed an
original and all of which shall together constitute one and the same instrument.
This Agreement may be executed by any party by delivery of a facsimile




--------------------------------------------------------------------------------




signature or by email in PDF format, which signature shall have the same force
and effect as an original signature. Any party which delivers a facsimile or PDF
signature shall promptly thereafter deliver an originally executed signature to
the other party(ies); provided, however, that the failure to deliver an original
signature page shall not affect the validity of any signature delivered by
facsimile or in PDF format.
ARTICLE 25.Terminology.
As used in this Agreement, (i) the phrase “and/or” when applied to one or more
matters or things shall be construed to apply to any one or more or all thereof
as the circumstances warrant at the time in question, (ii) the terms “herein”
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement as a whole, and not to any particular Section, unless
expressly so stated, (iii) the term “including”, whenever used herein, shall
mean “including without limitation”, except in those instances where it is
expressly provided otherwise, (iv) the term “person” shall mean a natural
person, a corporation, a limited liability company, and/or any other form of
business or legal association or entity, and (v) the term "business day" shall
mean any day other than a Saturday, Sunday or Federal or New York State holiday.
ARTICLE 26.Non-Recordability.
This Agreement shall not be recorded by Purchaser and all recordation officers
are hereby directed not to record this Agreement. Any recordation by Purchaser
shall be a default by Purchaser hereunder.
ARTICLE 27.Post-Closing Environmental Matters.
Section .Purchaser has performed a Phase II Environmental Assessment of the
Property, including additional testing activities during the weeks commencing
March 31, 2013 and April 7, 2013 (the “Phase II Assessment”). Such Phase II
Assessment has disclosed the existence of contamination by certain Hazardous
Substances above legal limits in certain dry wells at the Property and some
above-ground and underground airborne contamination in a chemical usage/storage
area of the building (the “Disclosed Contamination”). Such contamination has
been, or will be, reported to the governmental authorities having jurisdiction
(collectively, the “Governmental Authorities”), including the Suffolk County
Health Department. The Governmental Authorities are expected to open up case
files with respect to the Disclosed Contamination and any other contamination by
Hazardous Substances that may be disclosed by remediation activities with
respect to the Disclosed Contamination (collectively, the “Cases”). The
Disclosed Contamination and any such other contamination are referred to herein
as the “Contamination”. The estimated cost of the Phase II Assessment and
remediating the Disclosed Contamination is $55,300.00.00. Purchaser is buying
the Property subject to the Disclosed Contamination and agrees to make no claim
against Lender with respect to the Contamination, subject to the provisions of
Section 27.02 below.
Section .(a) $55,300.00 of the Balance (the “Environmental Escrow”) shall be
deposited with Escrow Agent at Closing, which amount shall be held in escrow by
Escrow Agent and paid and disbursed as follows: Escrow Agent shall disburse the
Environmental Escrow from time to time (a) to Purchaser, its successors and
assigns in reimbursement for the Remediation Costs (hereinafter defined), or (b)
directly to the contractors and consultants engaged by Purchaser to conduct such
remediation, upon presentation by Purchaser to Escrow Agent of invoices for
services rendered and materials and equipment supplied in connection with the
remediation of the Contamination. The costs for which the Environmental Escrow
shall be disbursed (the “Remediation Costs”) shall include all costs and
expenses incurred by Purchaser in connection with the investigation and
remediation of the Contamination, including but not limited to (i) inspection,
testing, and consulting services, including the Phase II Assessment; (ii)
installing, maintaining, operating, repairing, inspecting, replacing and
removing monitoring wells, air sparging wells, soil vapor extraction wells, and
remediation equipment (including any trailer) at the Property (the “Equipment”);
(iii) reading and monitoring equipment; (iv) taking groundwater and soil samples
and performing other testing activities; (v) excavating (and backfilling)
contaminated soil and removing contaminated groundwater; (vi) treating soil and
groundwater and taking such other remedial steps as may be necessary to address
the Contamination; (vii) fees paid to Governmental Authorities with respect to
the Contamination, and (viii) monitoring air quality.




--------------------------------------------------------------------------------




Purchaser may from time to time make written demand upon Escrow Agent for
payment or reimbursement of the Remediation Costs and Escrow Agent shall make
such payment or reimbursement out of the Environmental Escrow. If and when the
Cases have been closed by the Governmental Authorities, the balance of the
Environmental Escrow, less any outstanding Reimbursement Costs (which shall be
paid as provided above), shall be paid to Lender. After the Closing, Purchaser
shall use reasonable efforts to complete the remediation and obtain the closure
of the Cases and shall conduct such remediation with reasonable promptness.
(a)Upon receipt of any demand for disbursement of the Environmental Escrow,
Escrow Agent shall give written notice to Lender (if demand is made by
Purchaser) or Purchaser (if demand is made by Lender) of such demand. If Escrow
Agent does not receive a written objection from Lender (if demand is made by
Purchaser) or Purchaser (if demand is made by Lender) to the proposed payment
within 10 business days after receipt of such notice, Escrow Agent shall make
such payment and shall thereupon be released from liability with respect to the
funds disbursed. If Escrow Agent does receive such written objection within such
10 business day period or if for any other reason Escrow Agent in good faith
shall elect not to make such payment, Escrow Agent shall continue to hold such
amount until otherwise directed by written instructions from the parties to this
Agreement or a final and non‑appealable judgment of a court. However, Escrow
Agent shall have the right at any time to deposit the escrowed proceeds and
interest thereon, if any, with the clerk of the Supreme Court of the county in
which the Property is located. Escrow Agent shall give written notice of such
deposit to Lender and Purchaser. Upon such deposit Escrow Agent shall be
relieved and discharged of all further obligations and responsibilities
hereunder. Except as herein otherwise provided, the provisions of Article 18 of
this Agreement shall apply to the Environmental Escrow.
Section .Notices under this Article 27 may be given by Lender, Purchaser or
their attorneys. Any notice, demand or other communication (each, a “notice”)
that is given or rendered pursuant to this Agreement by either Lender or
Purchaser to the other party, shall be (i) given or rendered, in writing, (ii)
addressed to the other party at its required address(es) for notices delivered
to it as set forth below, and (iii) delivered via either (x) hand delivery, or
(y) nationally recognized courier service (e.g., Federal Express, Express Mail).
Any such notice shall be deemed given or rendered, and effective for purposes of
this Agreement, as of the date actually delivered to the other party at such
address(es) (whether or not the same is then received by other party due to a
change of address of which no notice was given, or any rejection or refusal to
accept delivery). Notices from either party (to the other) may be given or
rendered by its counsel.
Section .Notices shall be given as follows:
If to Purchaser:
Vicon Industries, Inc.
89 Arkay Drive
Hauppauge, New York 11788
Attn: Kenneth Darby, President
If to Escrow Agent
Nicholas Vincent Campasano, Esq.
2000 Deer Park Avenue
Deer Park, New York 11729
If to Lender
Suffolk Federal Credit Union
3681 Horseblock Road
Medford, New York 11763

Section .The provisions of this Article shall survive Closing.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller and Purchaser have each duly executed this Agreement
as of the date first above written.
PURCHASER:


VICON INDUSTRIES, INC.


By:    ________________________
Name:    
Title:    
Federal Tax ID#: 11-2160665




SELLER:


1290 MOTOR PARKWAY LLC


By    ________________________
Name:    
Title:    
Federal Tax ID#:
ESCROW AGENT (as to Articles 18 and 27):


_________________________________
Nicholas Vincent Campasano, Esq.




ESCROWEE (as to Section 9.03(d) and (e)):
SCHOEMAN UPDIKE KAUFMAN STERN & ASCHER, LLP


By: _______________________________
Name:
Title:


LENDER (as to Article 27):


Suffolk Federal Credit Union


By:_______________________________
Name:
Title:
























--------------------------------------------------------------------------------




EXHIBIT A




SCHEDULE A DESCRIPTION




ALL THAT CERTAIN PLOT, PIECE OR PARCEL OF LAND, SITUATE, LYING AND BEING IN THE
TOWN OF ISLIP, COUNTY OF SUFFOLK AND STATE OF NEW YORK, BEING BOUNDED AND
DESCRIBED AS FOLLOWS:


BEGINNING AT A POINT ON THE EASTERLY SIDE OF HEARTLAND BOULEVARD SAID POINT OR
PLACE OF BEGINNING BEING 2279.05 FEET NORTHERLY ALONG THE EASTERLY SIDE OF
HEARTLAND BOULEVARD FROM THE NORTHERLY END OF 40.00 FOOT RADIUS CURVE WHICH
CONNECTS THE EASTERLY SIDE OF HEARTLAND BOULEVARD WITH THE NORTHERLY SIDE OF
LONG ISLAND AVENUE.


RUNNING THENCE NORTHERLY ALONG THE EASTERLY SIDE OF HEARTLAND BOULEVARD FROM
SAID POINT OR PLACE OF BEGINNING N 0° 33' 15" W, A DISTANCE OF 205.80 FEET TO A
POINT.


THENCE EASTERLY N 89° 26' 45" E, 635.00 FEET TO THE WESTERLY SIDE OF SAGTIKOS
STATE PARKWAY (STATE OF NEW YORK).


THENCE SOUTHERLY ALONG THE WESTERLY SIDE OF SAGTIKOS STATE PARKWAY (STATE OF NEW
YORK) S 0° 33' 15" E, A DISTANCE OF 205.80 FEET TO A POINT.


THENCE WESTERLY S 89° 26' 45" W, A DISTANCE OF 635.00 FEET TO THE EASTERLY SIDE
OF HEARTLAND BOULEVARD AND SAID POINT OR PLACE OF BEGINNING.








--------------------------------------------------------------------------------




EXHIBIT B




PERMITTED ENCUMBRANCES


(a)any state of facts (including those relating to physical condition or
variations in location or dimension) (a) disclosed by the survey by Barrett
Bonacci & Van Weele PC dated 8/27/2008, and (b) that would be disclosed by an
accurate survey of the Property provided that such state of facts do not render
title unmarketable;
(b)Declaration of Covenants and Restrictions recorded 2/16/1984 in Liber 9514 Cp
74, provided policy insures that any violations thereof will not result in a
forfeiture or reversion of title.
(c)Declaration of Covenants and Restrictions recorded 7/13/1984 in Liber 9599 Cp
331, provided policy insures that any violations thereof will not result in a
forfeiture or reversion of title.
(d)Telephone Easement Agreement recorded 8/2/1988 in Liber 10658 Cp 236,
provided policy insures that said easement/right of way/agreement(s) will not
prohibit the existing use of the improvements on the premises. (See post)
(e)all grants, licenses or other rights (if any) existing on the date hereof in
favor of any public or private utility company or governmental entity for, or
pertaining to, utilities, sewers, water mains or drainage, which are of record
or, if not of record, which would not materially interfere with Purchaser's use
of the Property in accordance with applicable zoning laws, rules and
regulations;
(f)any and all present and future laws, regulations, restrictions, requirements,
ordinances, resolutions and orders (including, without limitation, any of the
foregoing relating to zoning, building and environmental protection)
(collectively, “Laws”) as to the use, occupancy, subdivision or improvement of
the Property adopted or imposed by any bureau, board, commission, legislature,
department or other governmental body having jurisdiction over or affecting the
Property, excluding liens arising from any violation of Laws arising from the
current use of the Land and Improvements and excluding Laws that would prohibit
or substantially interfere with Purchaser's proposed use of the Property;
(g)all notations and/or notes or notices of violations of law or municipal
ordinances, orders or requirements noted in or issued by any governmental
authority having jurisdiction over or affecting the Property (collectively,
“Violations”), except to the extent of any liens based upon assessed and unpaid
fines arising out of any Violations;
(h)any lien for real estate taxes and government impositions of any kind that
are not yet due and payable, including but not limited to town taxes, county
taxes, village taxes, school taxes, library taxes, fire department taxes,
special assessments, business improvement district charges, water and sewer
taxes, rents and charges, and other governmental charges and impositions;
(i)the standard printed exceptions, and exclusions to coverage, set forth in the
form of title policy utilized by the Title Company.




--------------------------------------------------------------------------------




EXHIBIT C
SELLER'S LEASE












LEASE AGREEMENT


between


VICON INDUSTRIES, INC., Landlord


and


1290 MOTOR PARKWAY LLC , Tenant








Location of Premises




Street:             131 Heartland Boulevard
Town:                 Islip
County:             Suffolk
State:                 New York
Tax Map Identification No.     0500-134.00-05.00-0001.000






AGREEMENT OF LEASE, dated as of April 29, 2013, between VICON INDUSTRIES, INC.,
a New York corporation, having offices at 89 Arkay Drive, Hauppauge, New York
11788, as landlord (“Landlord”) and 1290 MOTOR PARKWAY LLC, a New York limited
liability company, having offices at 131 Heartland Boulevard, Brentwood, New
York 11717, as tenant (“Tenant”).
PREAMBLE
A.
Tenant is the former owner of the land and improvements known as 131 Heartland
Drive, Brentwood (Town of Islip), New York (the “Entire Property”). Immediately
prior to execution of this Lease, Tenant conveyed the Entire Property to FAE
Holdings 415829R, LLC, as a Qualified Intermediary (as defined in Treasury
Regulations Section 1.1031(k)-1(g)(4)) or an Exchange Accommodation Titleholder
(as defined by Revenue Procedure 2000-37) taking title on behalf of Vicon
Industries, Inc.; and FAE Holdings 415829R, LLC thereupon leased the Entire
Property to Vicon Industries, Inc. (the Landlord herein) pursuant to an
underlying lease.

B.
Tenant conveyed the Entire Property to FAE Holdings 415829R, LLC pursuant to the
terms and provisions of that certain Contract of Sale, dated April 29, 2013,
between 1290 Motor Parkway LLC, as Seller, and Vicon Industries, Inc., as
Purchaser, for the Entire Property (the “Contract”).

C.
In connection with the sale of the Entire Property by Tenant to FAE Holdings
415829R, LLC, Landlord agreed to temporarily sublease a portion of the Entire
Property to Tenant upon the terms and conditions





--------------------------------------------------------------------------------




hereinafter set forth. This Lease constitutes a sublease of such portion of the
Entire Property, which portion is more specifically described below, to Tenant.
NOW, THEREFORE, Landlord and Tenant, intending to be legally bound, agree as
follows:
Article I.
Basic Terms and Definitions; Rules of Construction

Section . The following basic terms, as used in this Lease and in all amendments
to the Lease (unless otherwise specified or unless the context otherwise
requires), shall have the meanings set forth below:
(a)
Land: All that certain plot, piece or parcel of land located in the Town of
Islip, County of Suffolk, State of New York, which land is described in Exhibit
1 annexed hereto and which is known as 131 Heartland Blvd., Brentwood (Town of
Islip), New York.

(b)
Improvements: The building (the “Building”) and all other improvements now
located, or hereafter erected, on the Land, together with all fixtures now or in
the future installed or erected in or upon the Land or such improvements,
including equipment, elevators, escalators, machinery, pipes, conduit, wiring,
septic systems, wells, heating, ventilation and air conditioning systems), but
excluding trade fixtures used in the conduct of Tenant's business.

(c)
Premises: (a) Administrative office in the southwest corner of the Building (and
including an executive bathroom), (b) the office and research and development
area that lies directly east of the cafeteria and is bordered on the North side
by the internal hallway that encloses the open R&D area and on the east side by
a storage room, and (c) the 3 storage rooms at the southeast corner of the
Building. The Premises consist of approximately 9,000 rsf and are more
particularly shown on the site plan annexed hereto as Exhibit 1A by
cross-hatching. References in this Lease to the “Premises” shall be construed as
if followed by the phrase “or any part thereof” unless the context otherwise
requires.

(d)
Base Rent: $1,427.88 per week.

(e)
Commencement Date: April 29, 2013.

(f)
Expiration Date: May 6, 2013.

(g)
Landlord's Notice Address: 89 Arkay Drive, Hauppauge, New York 11788.

(h)
Permitted Use: Distribution facility for solar panels and related office use.

(i)
Personal Property: All furniture and other personal property owned or leased by
Tenant located upon the Premises.

(j)
Proportionate Share. A fraction, the numerator of which is the rentable square
footage of the Premises and the denominator of which is the rentable square
footage of the Building.

(k)
Rent Address. 89 Arkay Drive, Hauppauge, New York 11788; or at such other
address(es) as Landlord may, from time to time, designate by notice to Tenant
given in the manner prescribed in this Lease.

(l)
Tenant's Notice Address: 131 Heartland Boulevard, Brentwood, New York 11717.

(m)
Landlord's Broker: Newmark Grubb Knight Frank.

(n)
Tenant's Broker: N/A.

Section . The following terms, as used in this Lease and in all amendments to
the Lease (unless otherwise specified or unless the context otherwise requires),
shall have the meanings and/or be construed, as the case may be, as set forth
below:
(a)
Additional Rent: All amounts payable by Tenant under this Lease, other than the
Base Rent, and whether or not designated as Additional Rent, are deemed
“Additional Rent.”

(b)
Business Days: Monday through Friday, excluding holidays observed by the State
of New York, the federal government of the United States, and/or the labor
unions servicing the Building.

(c)
Liabilities: All losses, claims, suits, demands, costs, liabilities, and
expenses, including reasonable attorneys' fees, penalties, interest, fines,
judgment amounts, fees, and damages, of whatever kind or nature.

(d)
Governmental Authority. Any federal, state, county, municipal or other
governmental or regulatory authority, agency, board, department, bureau, body,
commission, or instrumentality, or quasi-





--------------------------------------------------------------------------------




governmental authority, and any court, arbitrator, or other administrative,
judicial or quasi-judicial tribunal, or any other public or quasi-public
authority, having jurisdiction over the Premises or the matter at issue.
(e)
Including: “Including” means “including but not limited to.” “Includes” means
“includes without limitation.”

(f)
Insurance Requirements: Any code, order, directive, recommendation, or
requirement of any fire insurance rating body or insurer applicable to the
Premises.

(g)
Law: Any present or future law, statute, ordinance, regulation, code, judgment,
injunction, arbitral award, order, rule, directive, proclamation, decree, common
law or other requirement, ordinary or extraordinary, foreseen or unforeseen, of
the Federal or any state or local government, or any political subdivision,
arbitrator, department, commission, board, bureau, agency or instrumentality
thereof, or of any court or other administrative, judicial or quasi-judicial
tribunal or agency of competent jurisdiction, or of any other public or
quasi-public authority or group, having jurisdiction over the Premises; and any
reciprocal easement, covenant, restriction, or other agreement, restriction or
easement of record affecting the Premises as of the date of this Lease or
subsequent thereto.

(h)
Legal Requirements: All requirements of Law.

(i)
Person: Any individual, corporation, partnership, firm or other legal entity.

(j)
Rent: The Base Rent and Additional Rent.

(k)
Requirements: All applicable Legal Requirements and Insurance Requirements.

(l)
Sublease: Any lease, sublease, license or other agreement for the use or
occupancy of space at the Premises (other than this Lease). “Subtenant” means
any tenant, licensee or other occupant of space at the Premises (other than
Tenant).

(m)
Unavoidable Delays: Delays due to strikes, lockouts, acts of God, inability to
obtain labor or materials, government restrictions, enemy action, terrorist
attack, civil commotion, fire or other casualty, shortages of materials, or
other causes of a like nature beyond the reasonable control of Landlord or
Tenant, as the case may be.





Article II.
Lease of Property; “As Is” Condition; Term of Lease; Permitted Use

Section . Subject to the terms and conditions of this Lease, Landlord leases to
Tenant, and Tenant leases from Landlord, the Premises for a term that shall
commence on the Commencement Date and end on the Expiration Date (the “Term”),
subject to earlier termination pursuant to any of the terms, covenants, or
conditions of this Lease or pursuant to Law.
Section . Tenant is the prior owner of the Entire Property, is currently
occupying the Premises and accepts possession of the Premises in its “AS IS”
condition on the Commencement Date and with full knowledge of the condition of
the Premises and Entire Property. Except as otherwise expressly provided in this
Lease, (a) Tenant has full responsibility for maintaining the Premises in its
current condition, reasonable wear and tear and casualty excepted, and (b)
Landlord has no obligation whatsoever to perform any work or make any repairs
with respect to the Premises or Entire Property, to furnish any services with
respect to the Premises or Entire Property, or to incur any expenses with
respect to the Premises or Entire Property, and (c) Landlord has no
responsibility with respect to the condition of the Premises or the Entire
Property (including any latent defects). Tenant expressly acknowledges and
agrees that Landlord has not made and is not making, and Tenant, in executing
and delivering this Lease, is not relying upon, any warranties, representations,
promises or statements, except to the extent that the same are expressly set
forth in this Lease.
Section . Subject to all of the other terms, covenants and conditions of this
Lease, Tenant shall use the Premises only for the Permitted Use. Notwithstanding
the foregoing, Tenant shall not at any time use or occupy the Premises, or
suffer or permit anyone else to use or occupy the Premises, (a) in any manner
that violates the




--------------------------------------------------------------------------------




provisions of this Lease or any Requirement, (b) so as to cause waste, (c) so as
to violate any insurance policy then issued in respect of the Premises or to
cause an increase in Landlord's insurance premiums beyond that customarily
charged for similar buildings in the area, (d) so as to create a nuisance, or
(e) for the conduct of disreputable activities.
Article III.Rent
Section . Tenant shall pay the Base Rent on the last day of the Term.
Section .Tenant shall pay all Additional Rent that is payable to Landlord within
fifteen (15) days after Tenant is billed for such amount, unless a different
time period is specified in this Lease. Landlord shall have the same rights and
remedies with respect to non-payment of Additional Rent as Landlord has with
respect to Base Rent.
Section . Rent payable to Landlord shall be paid to Landlord at Landlord's
Address in lawful money of the United States of America by good check or, at
Landlord's request, by wire transfer. All Rent shall be paid without deduction,
abatement or setoff, except as otherwise expressly provided in this Lease. A
bill for Rent payable to Landlord sent by first class mail to the address to
which Notices are to be given under this Lease shall be deemed a proper demand
for the payment of the amounts set forth therein.
Section . This is an absolutely net lease. Accordingly, Landlord shall receive a
net return from the Premises equal to the Base Rent, without deduction for any
expense or charge for the Premises (except as otherwise expressly provided in
this Lease).
Section .If any Additional Rent is not paid within ten (10) days of the date due
under this Lease, Tenant shall pay Landlord, as Additional Rent, a late charge
equal to five percent (5%) of the overdue amount for, among other things,
defraying the expenses incident to handling such delinquent payments. Such
charge shall be in addition to, and not in lieu of, any other remedy Landlord
may have.
Article IV.Payment of Utilities
Section . “Impositions” shall mean, collectively, (a) all water, sewer, and
other utility charges imposed by any Governmental Authority with respect to the
Land and Improvements, and (b) all fines, fees, charges, penalties, and interest
imposed by any Governmental Authority or utility with respect to (i) the
Premises and (ii) to the extent attributable to the acts or omissions of Tenant,
its employees, contractors, servants, and employees, the Land and Improvements.
Section .(a) Throughout the Term, Tenant will pay, or cause to be paid, all
Impositions as and when the same shall become due and payable. Notwithstanding
the foregoing, when Landlord opens for business in the Building (construction
and renovations shall not be deemed doing business), Tenant shall pay only its
Proportionate Share of water and sewer charges.
Section .Tenant shall pay, or shall cause to be paid, all Impositions directly
to the Governmental Authority charged with the collection thereof. Tenant shall
deliver to Landlord, promptly upon request, photostatic copies of the receipted
bills or other evidence reasonably satisfactory to Landlord showing the payment
of such Impositions. Notwithstanding the foregoing, when Landlord opens for
business in the Building (construction and renovations shall not be deemed doing
business), Tenant shall pay Landlord, within 10 days after Tenant is billed
therefor, Tenant's Proportionate Share of water and sewer charges payable by
Landlord with respect to the Land and Improvements; and all other Impositions
shall be paid directly to the Governmental Authority.
Section .Tenant shall obtain and pay for all utilities directly from and to the
utilities and vendors serving the Land and Improvements, including fuel, gas,
electric, trash collection, and telephone and internet service. Notwithstanding
the foregoing, when Landlord opens for business in the Building (construction
and renovations shall not be deemed doing business), Tenant shall pay only its
Proportionate Share of fuel, electric, and ordinary trash collection. To the
extent Tenant is engaged in bulk disposal of trash, property and/or equipment,
Tenant shall pay the entire cost to remove same.


Article V.
Alterations







--------------------------------------------------------------------------------




Section .
Tenant shall not make any additions, replacements, changes, alterations,
installations, or improvements to the Premises (the “Alterations”) without
Landlord's prior written consent, which may be granted or denied in Landlord's
absolute discretion.

Section . All Alterations and repairs shall be made in a good and workmanlike
manner, in compliance with all applicable Laws.
Section .Tenant shall, or shall cause its contractor(s) to, maintain during any
period that Tenant is engaged in performing Alterations, and shall deliver to
Landlord prior to commencing the Alterations, such insurance as Landlord shall
require and shall deliver to Landlord, prior to commencing any Alterations,
evidence of such insurance satisfactory to Landlord.


Section .
Tenant shall keep the Land and Improvements and this Lease free from any lien or
other encumbrance filed or recorded in favor of any mechanic, materialman,
architect or engineer and free from any similar lien or encumbrance with respect
to work, material or services alleged to have been performed for Tenant. If any
such lien or encumbrance is filed or recorded, Tenant shall discharge any such
lien or encumbrance by bond or otherwise within thirty (30) days after Tenant
receives notice of such lien or encumbrance. If Tenant fails to discharge such
lien or encumbrance within such thirty (30) day period, Landlord may pay the
amount reflected on such lien or encumbrance (or any portion thereof) and any
costs, interest, and/or penalties imposed in connection therewith or take such
other action as Landlord deems necessary or desirable to remove such lien or
encumbrance, without being responsible for investigating the validity thereof
and without regard to any objection by Tenant. The amount so paid and costs
incurred by Landlord shall be deemed Additional Rent under this Lease payable
within thirty (30) days after Tenant is billed therefor. Nothing in this Lease
shall be deemed in any way to: (a) constitute Landlord's consent or request,
express or implied, that any contractor, subcontractor, laborer or materialman
provide any labor or materials for any alteration, addition, improvement or
repair of the Premises; or (b) evidence Landlord's agreement to subject the
Premises or the Land or Improvements to any such lien.

Article VI. Compliance with Law; Environmental Laws


Section .
During the Term Tenant shall conduct its operations and occupy the Premises (and
shall cause any Subtenants to conduct their operations and occupy the Premises)
in compliance with all Laws applicable to the Premises, and shall not, by its
acts or omissions (or the acts or omissions of any Subtenant) violate any such
Laws. Without limiting the foregoing, Tenant shall promptly cure all violations
of Law arising from Tenant's or any Subtenant's particular manner of use of the
Premises after the Commencement Date as to which a notice of violation is issued
after the Commencement Date or as to which a directive or order has been issued
by any public officer or other person having authority after the Commencement
Date, promptly discharge of record any such notice of violation, promptly comply
with any such order or directive, and pay all fines, penalties, interest and
other costs imposed by any Governmental Authority in connection with any such
violation or directive.



Section .
During the Term Tenant shall conduct its operations at the Premises in
compliance with all Environmental Laws. At no time during the Term shall Tenant
(a) introduce into the Premises any Hazardous Substances, except for cleaning
materials and office products customarily and routinely used in the maintenance
and operation of office buildings to the extent such materials and products are
kept in reasonable quantities and are stored, handled, used and disposed of in
compliance with all Environmental Laws; or (b) cause any release or discharge of
Hazardous Substances from the Premises (including, but not limited to, ground
water contamination). Tenant shall indemnify, defend, protect and hold harmless
Landlord, its officers, directors, and employees from and against any and all
Liabilities arising out of Tenant's breach of its obligations under this
Section. “Environmental Laws” shall mean all Laws (a) relating to the
environment, human health or natural resources; (b)





--------------------------------------------------------------------------------




regulating, controlling or imposing liability or standards of conduct concerning
Hazardous Substances; (c) relating to the remediation of the Premises for
Hazardous Substances, including investigation, response, clean-up, remediation,
prevention, mitigation or removal of any Hazardous Substance; or (d) requiring
notification or disclosure of releases of Hazardous Substances or of the
existence of any environmental conditions on or at the Premises, as any of the
foregoing may be amended, supplemented, or supplanted from time to time.
“Hazardous Substances” shall mean any and all substances, materials, chemicals
and/or wastes which now or hereafter are classified or considered to be
hazardous or toxic, or that are or become regulated by any Governmental
Authority because of toxicity, infectiousness, radioactivity, explosiveness,
ignitability, corrosiveness or reactivity under any Environmental Law applicable
to the Premises, and shall also include (1) gasoline, diesel fuel, and other
petroleum hydrocarbons; (2) asbestos and asbestos containing materials, in any
form, whether friable or non-friable; (3) polychlorinated biphenyls; (4) radon
gas; and (5) flammable liquids and explosives.




Article VII.
Repairs and Maintenance



Section .
Tenant, at its own expense, shall at all times, subject to the provisions of
Articles X and XI (a) maintain the Premises in good, orderly and safe condition,
and (b) make such repairs and replacements to the Premises as are necessary to
(i) repair any damage caused by Tenant or its Subtenant(s) or their contractors,
agents, employees or invitees after the Commencement Date and (ii) maintain the
Premises in the condition existing as of the Commencement Date, subject to
normal wear and tear.



Section .
Tenant shall not permit any waste of the Premises or permit any nuisance to
exist on the Premises.



Section .
Tenant shall keep the entire Premises and the sidewalks and parking lot
adjoining the Building substantially free of any accumulation of dirt, rubbish,
snow and ice.



Section .
Landlord is under no obligation to maintain, repair, clean, alter or improve the
Premises or the Building, to comply with any Requirements, or to provide any
service to the Premises.



Article VIII.
Insurance; Compliance with Insurance Requirements



Section .
Tenant, at Tenant's sole expense, shall maintain at all times during the Term
(except as otherwise specifically provided below), and after the Term for so
long as Tenant, or any Person holding through or under Tenant, remains in
possession of the Premises, the following insurance:



Liability Insurance. Tenant shall maintain a policy of commercial general
liability insurance in form acceptable to Landlord (the “Liability Policy”)
protecting Tenant against claims of third parties for bodily injury, death,
personal injury, and property damage (including personal injury liability
covering libel, slander, false arrest and malicious prosecution, and fire and
water damage legal liability) occurring in, upon, or about the Premises and any
appurtenances thereto. Such policy shall include contractual liability coverage
covering Tenant's indemnification obligations under this Lease with respect to
covered claims. Such policy shall have a per occurrence combined single limit of
at least Three Million Dollars ($3,000,000.00) annually and per location.






--------------------------------------------------------------------------------




Property Insurance. Tenant shall maintain property insurance covering Tenant's
property insuring against all risks, including fire, other risks and losses
caused by explosion of boilers and other pressurized equipment, insured under
the then customary form of policy (as of the Commencement Date, the required
form of policy shall be Causes of Loss -- Special Form) (the “Property Damage
Policy”). With respect to losses to Tenant's property, such policy shall be in
an amount equal to 100% of the full replacement cost, and such coverage shall
be, in any event, at least sufficient to avoid the effect of the co‑insurance
provisions of the applicable policy or policies.


Workers Compensation. Tenant shall maintain workers compensation insurance as
required by law and which shall include employer's liability insurance for all
employees of Tenant, in accordance with the statutory limits required by Law.


Automobile Insurance. Tenant shall maintain a policy of Automobile Liability
insurance on owned, non‑owned and hired motor vehicles used in connection with
the operation of the Improvements with a combined single limit for bodily injury
and property damage of not less than Three Million Dollars ($3,000,000.00).


Section .
All policies required by this Article shall be issued by insurance companies
licensed to do business in the State of New York. All such insurers shall have a
claims paying ability rating of no less than "A-1" and a financial class
category rating of at least "VIII" by A.M. Best Company (or any successor rating
agency or entity reasonably selected by Landlord if A.M. Best Company
discontinues publishing ratings of insurance companies or if the rating system
is changed). If it is commercially impracticable to obtain insurance from an
insurer with an “A-1“ rating and a financial size category of at least “VIII”
because of changes in the insurance industry or conditions in the vicinity of
the Premises, Tenant's insurers shall have a policy holder's rating that is at
least equal to the customarily required rating.



Section .
The Liability Policy shall name Tenant as insured and shall include as
additional insureds the Landlord, its officers, directors and employees.



Section .
All insurance policies required by this Article shall (i) contain endorsements
that such insurance may not be canceled or amended, except upon not less than
thirty (30) days prior written notice to Landlord (if such endorsement is
available), and (ii) be written as primary policies not contributing to or in
excess of any policies carried by Landlord, and (iii) each contain a Waiver of
Subrogation endorsement, in form and substance reasonably satisfactory to
Landlord, in favor of the Landlord, its officers, directors, and employees.



Section .
Concurrently with execution of this Lease and thereafter at least fifteen (15)
days prior to the expiration of any policy, Tenant shall deliver to Landlord a
certificate or certificates evidencing the insurance required by this Article in
form and content reasonably satisfactory to Landlord, together with evidence of
payment of the annual premium for each policy. In addition, Tenant shall at any
time and from time to time during the Term, promptly upon Landlord's request,
furnish Landlord with a copy of the then current paid-up policy, appropriately
authenticated by the insurer or, at Landlord's option, the Declarations page of
such policy evidencing the required insurance.



Section .
If Tenant fails to maintain the insurance required by the foregoing provisions
of this Article or to timely furnish to Landlord the required evidence of such
insurance and payment of the insurance premiums, Tenant shall be responsible for
all Liabilities incurred by Landlord with respect to such default, including any
Liabilities that would have been covered by the insurance Tenant is required to
maintain. If Tenant fails to maintain any of the insurance required by this
Article, Landlord may,





--------------------------------------------------------------------------------




at its option, in addition to exercising any other remedies available to it
under this Lease or at law, obtain the insurance described in this Article, in
which event Tenant shall reimburse Landlord, as Additional Rent, within 10 days
of being billed therefor, for the costs incurred by Landlord to obtain such
insurance.


Section .
Tenant, at Tenant's expense, shall comply, and shall cause its Subtenants to
comply, in all material respects at all times, with all Insurance Requirements.





Article IX.
Indemnity



Section .
Tenant shall indemnify and hold harmless the Landlord, its officers, directors,
and employees from and against any and all Liabilities arising from or in
connection with all of the following: (a)  any negligent act or omission, or any
misconduct of Tenant and/or any of Tenant's officers, directors, employees,
partners, members, agents, contractors, invitees, or Subtenants; (b) subject to
Article X, any accident, injury or damage (including death) occurring in, at or
about the Premises during the Term and after the Term for so long as Tenant, or
any Person holding through or under Tenant, remains in possession of the
Premises, except to the extent such Liabilities arise out of the Landlord's
negligence or misconduct; (c) any breach or default by Tenant under this Lease;
and (d) any holdover by Tenant, or by any Person(s) holding through Tenant,
after the Expiration Date.



Article X.
Casualty Damage and Destruction; Release and Waiver of Subrogation



Section .
If the Premises are damaged or destroyed by fire or other cause (ordinary or
extraordinary), Tenant shall give Landlord prompt notice of such event and,
unless such damage is immaterial and Tenant repairs such damage within fifteen
(15) days of the occurrence of such casualty, either party may terminate this
Lease as hereinafter provided. Any repair and restoration effected by Tenant
shall be effected in compliance with the requirements of Article V. Additional
Rent (including Impositions) shall not be abated by reason of any such damage or
destruction and Tenant's obligations under this Lease shall not be affected by
reason of such damage or destruction.



Section .
If the Premises are not restored by Tenant within fifteen (15) days after the
occurrence of the casualty, then either party may, at its option, terminate this
Lease by notice given to the other party no later than thirty (30) days after
such fire or other causal event. If such notice is given, this Lease shall cease
and come to an end as of the date five (5) days after the date the other party
receives such notice.



Section .
Landlord and Tenant shall, to the extent obtainable, each procure a clause in,
or endorsement on, any property insurance carried by it, pursuant to which the
insurance company waives its right of subrogation against the other party to
this Lease and its agents and employees or consents to a waiver of the right of
recovery against the other party to this Lease and its agents and employees. If
an additional premium is required for the waiver or consent, the other party
shall be advised of that amount and may, but is not obligated to, pay the same.
If that party elects not to pay the additional premium, the waiver or consent
shall not be required in favor of that party. Provided its right of full
recovery under its insurance policy is not adversely affected, Landlord and
Tenant each hereby releases the other (and its directors, officers, members,
agents and employees) with respect to any claim (including a claim for
negligence) it may have against the other for damage or loss covered by its
property insurance (including business interruption and loss of rent).



Article XI.
Condemnation





--------------------------------------------------------------------------------






Section .
If all or any portion of the Premises is taken by condemnation or eminent domain
during the Term, this Lease shall automatically terminate as of the date of such
taking. Any award for such condemnation or eminent domain proceeding shall
belong to Landlord. Notwithstanding the foregoing, Tenant shall be entitled to
claim and recover from the condemning authority its moving costs to the extent
same does not diminish Landlord's award.



Article XII.
Subordination; Estoppel Certificates



Section .
This Lease, and the rights of Tenant under this Lease, are subject and
subordinate in all respects to all present and future underlying leases of the
Improvements, including all modifications, extensions and replacements thereof
(“Superior Leases”) and all present and future mortgages on any Superior Lease
or on the Building, including all modifications, extensions, supplements,
consolidations and replacements thereof (“Mortgages”), and all advances under
any Mortgage. This Section is self-operative and no further instrument of
subordination is required. Tenant shall, within 15 days following receipt of
Landlord's request, sign, acknowledge and deliver any instrument that Landlord,
any landlord under a Superior Lease or any mortgagee under a Mortgage may
request to evidence that subordination.



Section .
Landlord and Tenant shall, at any time and from time to time, within ten (10)
Business Days following receipt of written request from the other party,
execute, acknowledge and deliver a written statement certifying: that this Lease
is in full force and effect and unmodified (or, if modified, stating the nature
and date of such modification); the Commencement Date; the then Expiration Date;
the dates to which the Rent reserved hereunder has been paid and the amount of
such Rent; whether or not, to the best knowledge of the signer, the other party
is in default in performance of any of its obligations under this Lease (and, if
so, specifying each such default of which the signer shall have knowledge); if
the signer is the Tenant, that Tenant is not in default of any of its
obligations under this Lease; and as to such other matters regarding this Lease
as may reasonably be requested. Failure to deliver such statement within said
ten (10) Business Days' period shall be conclusive as to the facts stated in the
requested certification and binding upon the party who failed to deliver such
certification.



Article XIII.
Assignment; Sublease



Section .
Tenant shall not, without Landlord's consent (a) assign (by operation of law or
otherwise), encumber or otherwise transfer this Lease or any interest in this
Lease, or (b) sublet or permit others to occupy all or any part of the Premises
(whether for desk space, mailing privileges or otherwise). If Tenant is a
corporation, partnership, limited liability company, or other entity, the
transfer (whether by a single transfer or by a series of related or unrelated
transfers) of 50% or more of the stock, partnership interests, membership
interests, or other interests of Tenant, however accomplished and whether
effected voluntarily or by operation of Law, shall be deemed an assignment of
this Lease, whether such transfer(s) shall involve a transfer or transfers of
outstanding interests of Tenant and/or the issuance of interests in Tenant
(whether stock, partnership, membership interests or other interests).



Article XIV.
Default; Insolvency Events; and Conditions of Limitation



Section .
This Lease and the term and estate thereof is subject to the conditional
limitation set forth below. If any of the following events occur (each, an
“Event of Default”):







--------------------------------------------------------------------------------




(a)
If Tenant fails to pay Rent to Landlord when the same is due and payable under
the terms of this Lease and such failure continues for a period of ten (10) days
after written notice thereof is given to Tenant, or



(b)
Tenant fails to discharge any mechanic's or other lien that is its obligation to
discharge under the terms of this Lease within the applicable time period
provided in this Lease; or



(c)
Tenant, whether by action or inaction, fails to timely perform or observe any of
the other terms, covenants or conditions of this Lease and such default is not
remedied within twenty (20) days after written notice thereof is given to
Tenant, provided that if such default cannot, with reasonable diligence, be
fully remedied within such 20-day period, Tenant shall have as long as is
reasonably necessary to cure such default, but in no event longer than three (3)
months after the date such default notice is given to Tenant, provided Tenant
commences compliance within such 20-day period (or as promptly as reasonably
possible in an emergency) and thereafter pursues compliance to completion with
reasonable diligence; or



(d)
Tenant deserts or abandons the Premises for ten or more consecutive days; or



(e)
A receiver is appointed for Tenant or any property of Tenant in any action,
suit, or proceeding by or against Tenant and such appointment is not vacated or
annulled within one hundred twenty (120) days, or



(f)
The interest of Tenant in this Lease or the rents from the Premises is sold
under execution or other legal process;



then Landlord may, at any time during the continuance of such Event of Default,
give Tenant notice of termination of this Lease and, upon the date five (5) days
after service of such notice, this Lease and the term and estate thereof
(whether or not the Commencement Date shall have occurred) shall terminate and
end with the same force and effect as if that day were the day herein definitely
fixed for the end and expiration of this Lease, but Tenant shall remain liable
for damages as provided in this Lease and Landlord may resort to and enforce any
of the remedies provided in Article XV below.


Section .
This Lease and the term and estate thereof is subject to the further conditional
limitation that if any of the following events occur (“Insolvency Events”):



(a)
Tenant makes an assignment for the benefit of its creditors, or



(b)
If an involuntary petition is filed against Tenant under any bankruptcy or
insolvency law or under the reorganization provisions of any law of like import,
and such petition is not dismissed within one hundred twenty (120) days after
the date filed; or



(c)
Tenant shall file a voluntary petition under any bankruptcy or insolvency law,
or whenever any court of competent jurisdiction shall approve a petition filed
by Tenant under the reorganization provisions of the United States Bankruptcy
Act or under the provisions of any law of like import, or whenever a petition
shall be filed by Tenant under the arrangement provisions of the United States
Bankruptcy Act or under the provisions of any law of like import;



then Landlord may, at any time during the continuance of such Insolvency Event,
give Tenant notice of termination of this Lease and, upon the date five (5) days
after service of such notice, this Lease and the term and estate thereof
(whether or not the Commencement Date shall have occurred) shall terminate and
end with the same force and effect as if that day were the day herein definitely
fixed for the end and




--------------------------------------------------------------------------------




expiration of this Lease, but Tenant shall remain liable for damages as provided
in this Lease and Landlord may resort to and enforce any of the remedies
provided in Article XV below


Article XV.
Remedies



Section .
If (a) this Lease is terminated pursuant to Article XIV, or (b) Landlord
reenters or obtains possession of the Premises by summary proceedings or any
other action or proceeding, or (c) Landlord reenters or obtains possession by
any other legal act (which Landlord may do without further notice and without
liability or obligation to Tenant or any occupant of the Premises if this Lease
is terminated pursuant to Article XIV), all of the provisions of this Section
shall apply (in addition to any other applicable provisions of this Lease):



(a)
Tenant shall immediately vacate the Premises and surrender the Premises to
Landlord in good order, condition and repair, excepting reasonable wear and tear
and damage that is not Tenant's obligation to repair; and, if Tenant fails to
surrender the Premises in such condition, Tenant shall reimburse Landlord for
all costs incurred by Landlord to restore the Premises to such condition.



(b)
Tenant shall pay Landlord the following amounts:



1)
All Rent payable to the date on which this Lease is terminated or Landlord
reenters or obtains possession of the Premises; and



2)
Any deficiency between (i) the aggregate Rent for the period which otherwise
would have constituted the unexpired portion of the Term (conclusively presuming
the periodic Additional Rent for each year thereof to be the same as was payable
for the 12 month period immediately preceding the termination, re-entry or
obtaining of possession); and (ii) the rents, if any, applicable to that period
collected under any reletting of any portion of the Premises; and Tenant shall
pay any such deficiency in monthly installments on the days specified in this
Lease for payment of installments of the Base Rent, and Landlord shall be
entitled to recover from Tenant each monthly deficiency as the same arises. No
suit to collect the deficiency for any month shall prejudice Landlord's right to
collect the deficiency for any subsequent month. Tenant shall not be entitled to
any rents payable (whether or not collected) under any reletting, whether or not
those rents exceed the Rent.



3)
Any costs and expenses incurred by Landlord in connection with the termination,
reentry or obtaining of possession, including all repossession costs, reasonable
attorneys' fees and disbursements.



(c)
Nothing contained in this Lease shall be considered to limit or preclude the
recovery by Landlord from Tenant of the maximum amount allowed to be obtained as
damages or otherwise by any Law.



Section .
Tenant hereby waives (a) the service of any notice of intention to re-enter or
obtain possession of the Premises or to institute any legal action in connection
therewith, and (b) on its own behalf and on behalf of all persons claiming under
Tenant, including all creditors, any rights Tenant and all such persons might
otherwise have under any Law to redeem the Premises, to re-enter or repossess
the Premises, or to restore this Lease, after (i) Tenant is dispossessed
pursuant to any Law or by any Authority, (ii) Landlord reenters or obtains
possession of the Premises pursuant to any legal act, action or proceeding, or
(iii) the date of termination of this Lease, whether by operation of law or
pursuant to this Lease.







--------------------------------------------------------------------------------




Section .
Either party may seek to enjoin any breach or threatened breach of any provision
of this Lease. The right of any party to exercise any particular remedy
available under this Lease, at law or in equity, shall not preclude such party
from exercising any other remedy it might have pursuant to this Lease, in law or
in equity. Each right and remedy specified in this Lease and each other right or
remedy that may exist at law, in equity or otherwise upon breach of any
provision in this Lease, shall be deemed distinct, separate and cumulative; and
no right or remedy, whether exercised or not, shall be deemed to be in exclusion
of any other unless otherwise expressly provided in this Lease.



Section .
If Landlord commences any summary proceeding against Tenant, Tenant shall not
interpose any counterclaim in that proceeding (unless the failure to impose the
counterclaim would preclude Tenant from asserting in a separate legal action the
claim which is the subject of the counterclaim), and shall not seek to
consolidate the proceeding with any other legal action.



Section .
If (a) there is then an Event of Default, or (b) if Tenant fails to comply with
any obligation under this Lease which in Landlord's reasonable opinion creates
an emergency, Landlord may, but is not obligated to, cure the default. Tenant
shall reimburse Landlord, as Additional Rent, for all Liabilities incurred by
Landlord in connection therewith, within ten (10) days after Tenant is billed
for such Liabilities.



Section .
Tenant shall reimburse Landlord, as Additional Rent, for all costs and expenses
incurred by Landlord in connection with any default by Tenant in the performance
or observance of any of the terms, covenants or conditions on Tenant's part to
be observed or performed under this Lease, including all costs and expenses
incurred in interpreting and enforcing Landlord's rights and in instituting,
prosecuting or defending any legal action by or against Tenant, including
summary proceedings, or in connection with any dispute under this Lease. Such
amounts shall be paid to Landlord within ten (10) days after Tenant is billed
for such costs and expenses.



Section .
No payment by Tenant or receipt by Landlord of a lesser amount than the Rent
shall be considered other than on account of the Rent. No endorsement or
statement on any check or letter accompanying any check or payment shall prevent
Landlord from cashing the check or otherwise accepting the payment, without
prejudice to Landlord's right to recover the balance of the Rent or pursue any
other remedy.



Section .
Tenant waives Tenant's right, if any, to designate the items against which any
Rent payments made by Tenant pursuant to this Lease are to be credited and
Tenant agrees that Landlord may apply any payments made by Tenant to any Rent
items Landlord sees fit irrespective of and notwithstanding any designation or
request by Tenant as to the items against which any such payments shall be
credited.



Section .
All legal actions relating to this Lease shall be adjudicated in any New York
state courts or in any federal court having jurisdiction in the county in which
the Premises are located. Tenant irrevocably consents to the personal and
subject matter jurisdiction of those courts in any legal action relating to this
Lease and waives any claim that any legal action relating to this Lease brought
in any such court has been brought in an inconvenient forum. This consent to
jurisdiction is self-operative and no further instrument or legal action, other
than service of process in any manner permitted by Law or this Section, is
necessary in order to confer jurisdiction upon the person of Tenant and the
subject matter in question in any such court.



Section .
The words “re-enter,” “re-entry” and “re-entered” as used in this Lease shall
not be considered to be restricted to their technical legal meanings.







--------------------------------------------------------------------------------






Article XVI.
Security



Section .
Pursuant to the terms of the Contract, Tenant has deposited with Landlord's
attorney, as Escrowee, the sum of $50,000.00 (the “Escrow”), which shall be
disbursed in accordance with the provisions of the Contract. Landlord shall not
be required to exhaust its remedies against Tenant or said Escrow before having
recourse to Tenant, the Escrow or any other security held by Landlord, or before
exercising any right or remedy against Tenant or the Escrow. The exercise of any
right or remedy with respect to the Escrow shall not affect Landlord's right to
pursue any other right or remedy.





Article XVII.
Broker



Section .
Tenant represents and warrants that it has not dealt with any broker other than
Landlord's Broker (collectively, “Broker”) in connection with this Lease. Tenant
shall indemnify and hold Landlord harmless from and against any and all claims
for any brokerage fee or commission with respect to this lease transaction by
any broker with whom Tenant has dealt or is alleged to have dealt (other than
the Broker). Landlord shall indemnify and hold Tenant harmless from and against
any and all claims for any brokerage fee or commission with respect to this
lease transaction by any broker with whom Landlord, but not Tenant, has dealt or
is alleged to have dealt (other than the Broker). Landlord shall pay Landlord's
Broker any commission or commissions payable in respect of this Lease
transaction. The provisions of this Section shall survive any termination of
this Lease.



Section .
Tenant shall keep the Premises and this Lease free from any broker's lien, other
than the lien of any broker that Landlord is obligated to pay pursuant to this
Lease.



Article XVIII.
No Impairment of Landlord's Title



Section .
Nothing contained in this Lease, shall be deemed or construed to mean that
Landlord has granted to Tenant any right, power or permission to do any act or
to make any agreement which may create, give rise to, or be the foundation for,
any right, title, interest, lien, charge or other encumbrance upon the estate of
Landlord in the Premises.

 
Section .
Tenant shall not cause, or permit any Subtenant to cause, Landlord's fee estate
in the Land or Improvements to be encumbered by any lien or other encumbrance,
including any lien or other encumbrance filed or recorded in favor of any
mechanic, materialman, architect, or engineer with respect to work, material or
services alleged to have been performed at or with respect to the Premises. If
any such lien or encumbrance is filed or recorded, Tenant shall discharge any
such lien or encumbrance by bond or otherwise within thirty (30) days after
Tenant receives notice of such lien or encumbrance. If Tenant fails to discharge
such lien or encumbrance within such thirty (30) day period, Landlord may pay
the amount reflected on such lien or encumbrance (or any portion thereof) and
any costs, interest, and/or penalties imposed in connection therewith or take
such other action as Landlord deems necessary or desirable to remove such lien
or encumbrance, without being responsible for investigating the validity thereof
and without regard to any objection by Tenant. The amount so paid and costs
incurred by Landlord shall be deemed Additional Rent under this Lease payable
within thirty (30) days after Tenant is billed therefor. Nothing in this Lease
shall be deemed in any way to: (a) constitute Landlord's consent or request,
express or implied, that any contractor, subcontractor,





--------------------------------------------------------------------------------




laborer or materialman provide any labor or materials for any alteration,
addition, improvement or repair of the Premises; or (b) evidence Landlord's
agreement to subject its fee estate to any such lien.


Article XIX.
Quiet Enjoyment



Section .
Landlord covenants that if and so long as Tenant observes and performs each and
every covenant, agreement, term, provision and condition of this Lease on the
part of Tenant to be observed and performed, Tenant shall quietly enjoy the
Premises without hindrance or molestation of Landlord or any Person acting
through Landlord, subject to the covenants, agreements, terms, provisions and
conditions of this Lease.



Article XX.
Landlord Access



Section .
Landlord shall have the right from time to time to enter the Premises at
reasonable times on reasonable prior notice, which may be oral (but prior notice
shall not be required in an emergency), to inspect the Premises, to show the
Premises to others, to take measurements, to make repairs to the Improvements,
to make alterations and improvements to the Improvements, and/or to comply with
Laws. Landlord may leave in the Premises such materials that may be required for
use in such repairs. If Tenant is not present when Landlord desires to enter the
Premises, Landlord or Landlord's contractors may enter the Premises (by force,
in the event of an emergency) without liability to Tenant.



Section .
Tenant consents to Landlord's removal of the demising walls separating the 3
storage rooms at the southwest corner of the Building and will cooperate with
Landlord's efforts to remove such walls.



Article XXI.
Limitation of Landlord Liability



Section .
If Landlord sells, assigns, or otherwise transfers (whether by operation of law
or otherwise) all or part of its or their interest in the Premises, the Land
and/or Improvements, or this Lease, (a) the transferor shall be relieved of all
obligations and liabilities of Landlord under this Lease accruing after the
effective date of the transfer, and (b) the transferee shall be deemed to have
assumed all of Landlord's obligations and liabilities under this Lease effective
from and after the effective date of the transfer.



Section .
Landlord, its partners, members, shareholders, officers, directors and
principals, disclosed and undisclosed, shall have no personal liability under or
in connection with this Lease. Tenant shall look only to Landlord's interest in
the Land and Improvements and this Lease for the satisfaction of Tenant's
remedies or to collect any judgment requiring the payment of money by Landlord
or such persons under or in connection with this Lease. No other assets of
Landlord or such persons shall be subject to lien, levy, execution or other
enforcement procedure for the satisfaction of Tenant's remedies or the
collection of any judgment under or in connection with this Lease. If Tenant
acquires a lien on such other property or assets by judgment or otherwise,
Tenant shall promptly release that lien by signing, acknowledging and delivering
to Landlord any instrument, prepared by Landlord, required for the lien to be
released.



Article XXII.
Waiver of Jury Trial



Section .
LANDLORD AND TENANT EACH WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER AGAINST THE OTHER ON ANY
MATTER WHATSOEVER ARISING OUT OF OR IN ANY





--------------------------------------------------------------------------------




WAY CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, OR
TENANT'S USE OR OCCUPANCY OF THE PREMISES, INCLUDING ANY CLAIM OF INJURY OR
DAMAGE, AND ANY EMERGENCY AND OTHER STATUTORY REMEDY WITH RESPECT THERETO.


Article XXIII.
Notices



Section .
Except as may be provided in this Lease, any notice or other communication under
this Lease, other than any Rent bill, shall be in writing and shall be sent by
United States express mail or by a nationally recognized overnight delivery
service that provides receipts or by hand delivery addressed to the party for
whom intended at its Notice Address. Any such notice or other communication
shall be deemed given and received when delivered or refused or when delivery is
attempted on a Business Day during normal business hours. Rent bills to Tenant
may be sent in the manner set forth above or may be sent by first class mail;
provided that nothing contained in this Section shall be deemed to require
Landlord to bill or otherwise make demand on Tenant for the payment of Rent,
except where this Lease expressly requires billing.



Section .
Either party may, by notice to the other party, designate a different address
(or addresses) for notices and other communications intended for it, which
designation shall become effective on the date such notice is received.



Article XXIV.
End of Term



Section .
On the Expiration Date or such earlier date that this Lease terminates or
expires, Tenant shall peaceably and quietly surrender the Premises to Landlord
vacant, broom clean, in good order and in the condition existing as of the
Commencement Date excepting reasonable wear and tear and damage from casualty
and condemnation, free and clear of all Subleases, liens, and other encumbrances
(except for liens created by Landlord), and with all Personal Property acquired
(or leased) by Tenant and all personal property of Subtenants removed. Tenant
shall deliver to Landlord, on or before the Expiration Date or such earlier date
that this Lease terminates or expires, upon Landlord's request, all licenses,
permits, warranties, and guaranties then in effect for the Land and Improvements
(and shall assign same to Landlord upon Landlord's request). Tenant shall
reasonably cooperate with Landlord to achieve an orderly transition of the
Premises to Landlord's control.



Section .
Any personal property of Tenant or any Subtenant which shall remain on the
Premises or the Land and Improvements after the Expiration Date or such earlier
date that this Lease terminates or expires, may, at the option of Landlord, be
deemed to have been abandoned and either may be retained by Landlord as its
property or be disposed of, without accountability, in such manner as Landlord
may see fit. Tenant shall reimburse Landlord, as Additional Rent, for all costs
and expenses incurred by Landlord in connection with disposing of such property.



Section .
If the Premises are not vacated and surrendered in accordance with this Lease on
the Expiration Date or sooner termination of this Lease, Tenant shall be liable
to Landlord for (a) all Liabilities incurred by Landlord in connection with such
holdover, including Liabilities incurred in connection with any summary
proceedings, action or proceeding to recover possession of the Premises from
Tenant and any Subtenants, and (b) per diem use and occupancy in respect of the
Premises equal to the Base Rent and Additional Rent, and (c) all damages
incurred by Landlord in connection with such holdover. If only a portion of the
Premises is timely vacated and surrendered, Tenant shall nevertheless remain
liable for per diem use and occupancy with respect to the entire Premises. In no
event shall





--------------------------------------------------------------------------------




this Section be construed as permitting Tenant (or other occupants) to remain in
possession of the Premises after the Expiration Date or sooner termination of
this Lease.
Article XXV.Miscellaneous


Section .
This Lease may not be changed orally, but only by an agreement in writing signed
by the party against whom enforcement of any waiver, change, modification or
discharge is sought.



Section .
Receipt or acceptance of Rent by Landlord and payment of any Rent by Tenant
shall not be deemed to be a waiver of any default under the covenants,
agreements, terms, provisions and conditions of this Lease, or of any right
which Landlord or Tenant, as the case may be, may be entitled to exercise under
this Lease. Failure to insist upon the strict performance of any of the
provisions of this Lease or to exercise any right, remedy or election herein
contained or permitted by law shall not constitute or be construed as a waiver
or relinquishment for the future of such provision, right, remedy or election,
but the same shall continue and remain in full force and effect. The waiver by
either party of any breach of this Lease shall not be deemed a waiver of any
future breach.



Section .
Consent of Landlord to any act or matter must be in writing and shall apply only
with respect to the particular act or matter to which such consent is given and
shall not relieve Tenant from the obligation wherever required under this Lease
to obtain the consent of Landlord to any other act or matter. If Tenant requests
Landlord's consent or approval and Landlord fails or refuses to give such
consent or approval, Tenant shall not be entitled to any damages for any
withholding by Landlord of its consent or approval, it being intended that
Tenant's sole remedy shall be an action for specific performance or injunction,
and that such remedy shall be available only in those cases where Landlord has
expressly agreed in writing not to unreasonably withhold or delay its consent or
where as a matter of law Landlord may not unreasonably withhold its consent.



Section .
Landlord and Tenant acknowledge that they are not partners or joint venturers
and that they do not stand in a fiduciary relationship to one another.



Section .
If any term or provision of this Lease or the application thereof to any person
or circumstance shall, to any extent, be invalid or unenforceable, the remainder
of this Lease, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term and provision of this Lease shall
be valid and be enforced to the fullest extent permitted by Law.



Section .
This Lease is governed by and shall be construed and enforced in accordance with
the laws of the State of New York, without regard to principles of conflicts of
law.



Section .
The covenants, agreements, terms, provisions and conditions of this Lease shall
be binding upon and inure to the benefit of the successors and assigns of
Landlord and the permitted successors and assigns of Tenant.



Section .
Each party represents and warrants (a) that this Lease has been duly authorized,
executed and delivered by such party and constitutes the legal, valid and
binding obligation of such party, (b) that there are no actions, suits or
proceedings pending or, to the knowledge of such party, threatened against or
affecting such party, at law or in equity or before any Governmental Authority
which would impair such party's ability to perform its obligations under this
Lease, and (c) that the consummation of the transactions hereby contemplated and
the performance of this Lease will not result in any breach or violation of, or
constitute a default under any lease, bank loan or credit agreement. If Tenant
is not an individual, Tenant shall provide to Landlord, upon Landlord's request,
evidence that the





--------------------------------------------------------------------------------




execution and delivery of this Lease have been duly authorized by Tenant and
that the person or persons executing and delivering this Lease on behalf of
Tenant have been duly authorized to do so, together with a certified copy of
Tenant's articles of incorporation, partnership agreement or operating
agreement, as applicable, and all amendments thereto.


Section .
If there is to be any excavation or construction on land adjacent to the
Premises, Tenant shall permit the Person performing such excavation or
construction to enter the Premises for the purpose of performing such work as is
reasonably necessary or desirable to support and preserve the Improvements, upon
such terms and conditions as Tenant may reasonably impose, without any abatement
of the Rent.

Section .This Lease represents the entire agreement of the parties with respect
to the Premises, and, accordingly, all prior understandings and agreements
between the parties with respect to the Premises (except as set forth in the
Contract) are merged into this Lease, which alone fully and completely expresses
the agreement of the parties.
Section .The table of contents, captions, headings and titles in this Lease are
solely for convenience of reference and shall not affect its interpretation.
Section .This Lease shall be construed without regard to any presumption or
other rule requiring construction against the party causing this Lease to be
drafted.
Section .Each covenant, agreement, obligation or other provision of this Lease
on Tenant's part to be performed, shall be deemed and construed as a separate
and independent covenant of Tenant, not dependent on any other provision of this
Lease.
Section .All terms and words used in this Lease shall be deemed to include any
other number and any other gender as the context may require.
Section .The submission of drafts of and comments to this Lease, the negotiation
of this Lease, and the exchange of correspondence concerning the negotiation and
execution of this Lease shall have no binding force or effect and shall confer
no rights nor impose any obligations, including brokerage obligations, on either
party. This Lease shall become a binding agreement only after both Landlord and
Tenant have executed this Lease and duplicate originals thereof (including any
counterparts) shall have been delivered to the respective parties.
Section .This Lease may be executed in counterparts, each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument.
Section .Concurrently with execution and delivery of this Lease, Tenant shall
cause Robert Ward to execute and deliver to Landlord a “Limited Guaranty” in the
form annexed hereto as Exhibit 2, with all blank spaces properly completed by
Purchaser's attorney.
IN WITNESS WHEREOF, the parties hereto have duly executed this instrument as of
the day and year first above written.
VICON INDUSTRIES, INC.
By     
Name and Title: Kenneth Darby, President
1290 MOTOR PARKWAY, LLC
By     
Name and Title: Robert Ward, Manager




--------------------------------------------------------------------------------




EXHIBIT 1


Description of Land


ALL THAT CERTAIN PLOT, PIECE OR PARCEL OF LAND, SITUATE, LYING AND BEING IN THE
TOWN OF ISLIP, COUNTY OF SUFFOLK AND STATE OF NEW YORK, BEING BOUNDED AND
DESCRIBED AS FOLLOWS:


BEGINNING AT A POINT ON THE EASTERLY SIDE OF HEARTLAND BOULEVARD SAID POINT OR
PLACE OF BEGINNING BEING 2279.05 FEET NORTHERLY ALONG THE EASTERLY SIDE OF
HEARTLAND BOULEVARD FROM THE NORTHERLY END OF 40.00 FOOT RADIUS CURVE WHICH
CONNECTS THE EASTERLY SIDE OF HEARTLAND BOULEVARD WITH THE NORTHERLY SIDE OF
LONG ISLAND AVENUE.


RUNNING THENCE NORTHERLY ALONG THE EASTERLY SIDE OF HEARTLAND BOULEVARD FROM
SAID POINT OR PLACE OF BEGINNING N 0° 33' 15" W, A DISTANCE OF 205.80 FEET TO A
POINT.


THENCE EASTERLY N 89° 26' 45" E, 635.00 FEET TO THE WESTERLY SIDE OF SAGTIKOS
STATE PARKWAY (STATE OF NEW YORK).


THENCE SOUTHERLY ALONG THE WESTERLY SIDE OF SAGTIKOS STATE PARKWAY (STATE OF NEW
YORK) S 0° 33' 15" E, A DISTANCE OF 205.80 FEET TO A POINT.


THENCE WESTERLY S 89° 26' 45" W, A DISTANCE OF 635.00 FEET TO THE EASTERLY SIDE
OF HEARTLAND BOULEVARD AND SAID POINT OR PLACE OF BEGINNING.




--------------------------------------------------------------------------------




EXHIBIT 1A


DIAGRAM OF PREMISES
[diagram1.jpg]




--------------------------------------------------------------------------------








EXHIBIT 2


LIMITED GUARANTY


LIMITED GUARANTY


Landlord
Vicon Industries, Inc., its grantees, successors, and assigns



Tenant
1290 Motor Parkway LLC, its successors and assigns



Building
The building known as 131 Heartland Drive, Brentwood (Town of Islip), New York



Premises
(a) An administrative office in the southwest corner of the Building (and
including an executive bathroom), (b) the office and research and development
area that lies directly east of the cafeteria and is bordered on the North side
by the internal hallway that encloses the open R&D area and on the east side by
a storage room, and (c) the 3 storage rooms at the southeast corner of the
Building. The Premises consist of approximately 9,000 rsf and are more
particularly shown on the site plan annexed to the Lease (as same may be
reconfigured or changed pursuant to any amendment of the Lease)



Lease
Lease, dated on or about April 29, 2013, between Vicon Industries, Inc., as
Landlord, and 1290 Motor Parkway LLC, as Tenant, for the Premises, as such lease
may be amended, extended, and modified



Guarantor
Robert Ward



To induce Landlord to lease the Premises to Tenant pursuant to the Lease and
intending to be legally bound, Guarantor has executed and delivered this
Guaranty to Landlord. Guarantor represents that he is a principal of Tenant.


Guarantor hereby unconditionally and absolutely guarantees to Landlord all of
the following obligations:


1.
The full, prompt, and complete payment of all monetary obligations of Tenant to
Landlord arising after the termination or expiration of the Lease term, by
reason of Tenants occupancy of the Premises (or the occupancy of the Premises by
anyone holding under or through Tenant) after such termination or expiration of
the Lease term, including but not limited to use and occupancy payable at law or
under any stipulation or settlement agreement, and any payments due in
connection with any month-to-month tenancy, if any, that may arise, at or after
the Vacate Date; and



2.
All reasonable attorneys' fees incurred by Landlord to obtain possession of the
Premises if Tenant fails to deliver to Landlord vacant, broom clean possession
of the Premises on or before July 31, 2013.



The “Vacate Date” is the date that Tenant surrenders the Premises to Landlord
broom clean and vacant, and free of all occupants, and delivers to Landlord the
keys to the Premises.






--------------------------------------------------------------------------------




Landlord is not obligated to give Guarantor notice of any default by Tenant
under the Lease, any termination or vacate notice, or any other notice.
Guarantor also waives acceptance and notice of acceptance of this Guaranty.
Guarantors liability under this Guaranty shall not be affected or impaired by
any delay by or failure of Landlord in enforcing any of its rights or remedies
under the Lease or at law, or by any deferral, waiver, settlement or release of
Tenants obligations under the Lease.


Landlord may proceed against Guarantor at any time, either independently of or
concurrently with Landlords application of any security or escrow held by
Landlord or Landlord's attorney.


Guarantors obligations under this Guaranty shall be unaffected by any discharge
or release of the Tenant, its successors or assigns, or any of their debts, in
connection with any bankruptcy, reorganization, or other insolvency proceeding
or assignment for the benefit of creditors; any rejection or disaffirmation of
the Lease in any bankruptcy, reorganization, or other insolvency proceeding or
assignment for the benefit of creditors; or any reduction, modification,
impairment or limitation of the liability of the Tenant, its successors or
assigns, or of Landlords remedies under the Lease, in connection with any
bankruptcy, reorganization or other insolvency proceeding or any assignment for
the benefit of creditors. In addition, if Landlord is required to disgorge or
pay back to the Tenants estate any payments made by the Tenant under the Lease
in connection with any bankruptcy, reorganization or insolvency proceeding,
Guarantors obligations as to such payments shall be reinstated.


Guarantors liability shall not be affected or impaired by reason of any
modification or amendment of the Lease.


Guarantor waives all right to trial by jury in any action or proceeding to which
Landlord and Guarantor are party, with respect to any claim, counterclaim,
cross-claim, or defense raised with respect to this Guaranty or the Lease.


Guarantor shall reimburse Landlord for all costs and expenses incurred by
Landlord in enforcing and/or attempting to enforce this Guaranty, including but
not limited to court costs, reasonable attorneys' fees and disbursements.
Guarantor shall so reimburse Landlord within 10 days after Landlord bills
Guarantor for such costs and expenses.


This Guaranty shall be binding upon Guarantor, his successors and legal
representatives, and shall inure to the benefit of Landlord, its successors,
grantees, legal representatives and assigns.


This Guaranty shall be governed by and construed in accordance with the laws of
the State of New York.


IN WITNESS WHEREOF, the undersigned has set his hand this 29th day of April,
2013.


WITNESS:                        




______________________
______________________________

Name: Robert Ward
Soc. Sec. No.:_________-----_______
Address:______________________












--------------------------------------------------------------------------------




INDIVIDUAL ACKNOWLEDGMENT




STATE OF NEW YORK )
) ss.:
COUNTY OF ___________ )


On the 29th day of April in the year 2013 before me, the undersigned, a Notary
Public in and for said State, personally appeared ROBERT WARD, personally known
to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is(are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.
________________________
Notary Public














--------------------------------------------------------------------------------




EXHIBIT D
NOTICE OF PETITION AND PETITION


DISTRICT COURT OF THE STATE OF NEW YORK
COUNTY OF SUFFOLK: FIFTH DISTRICT,
LANDLORD/TENANT PART
-----------------------------------------------------------------------X
VICON INDUSTRIES, INC.,


Petitioner,


     -against-


1290 MOTOR PARKWAY, LLC,


Respondent.
-----------------------------------------------------------------------X








NOTICE OF
VERIFIED PETITION:
COMMERCIAL HOLDOVER




Index No.

To the respondent above named and described, in possession of the Premises
hereinafter described or claiming possession thereof:
PLEASE TAKE NOTICE that a hearing at which you must appear will be held at the
District Court of the State of New York, Suffolk County, Fifth District located
at located at 3105 Veteran's Memorial Highway, Ronkonkoma, NY, Landlord/Tenant
Part, on ______________, 2013 at 9:30 a.m., on the annexed Verified Petition of
Vicon Industries, Inc., which prays for a final judgment of eviction:
1. awarding to the petitioner possession of that portion of the building (the
“Building”) known as 131 Heartland Boulevard, Brentwood (Town of Islip), New
York 11717 (Suffolk County Tax Map No. 0500-134.00-5.00-0001.000) described as
follows: (a) an administrative office in the southwest corner of the Building
(and including an executive bathroom), (b) the office and research and
development area that lies directly east of the cafeteria and is bordered on the
North side by the internal hallway that encloses the open R&D area and on the
east side by a storage room, and (c) the 3 storage rooms at the southeast corner
of the Building; which premises consist of approximately 9,000 rsf;
2. issuing a warrant to remove respondent from the Premises, and




--------------------------------------------------------------------------------




3, further granting to the petitioner such other and further relief as is
demanded in the Petition, which you must answer.
TAKE NOTICE that your answer may set forth any defense or counterclaim you may
have against the petitioner.
TAKE NOTICE also that if you shall fail at such time to interpose and establish
any defense that you may have to the allegations of the Petition, you may be
precluded from asserting such defense or the claim on which it is based in any
other proceeding in this action.
TAKE NOTICE also that your answer may be made at the time of hearing specified
above unless this Notice of Petition is served upon you on or before
______________, 2013 in which event you must answer at least 3 days before the
Petition is noticed to be heard, either orally before the clerk of the court at
his or her office or in writing by serving a copy thereof upon the undersigned
attorney for the petitioner, and by filing the original of such written answer
with proof of service thereof in the office of the clerk at least 3 days before
the time the petition is noticed to be heard; in addition thereto, you must
appear before the court at the time and place hereinabove set forth for the
hearing.
TAKE NOTICE that your failure to appear and answer may result in final judgment
by default for the petitioner.
Dated:    ________________, 2013
RUSKIN MOSCOU FALTISCHEK, P.C.


By:_______________________________________
Douglas J. Good, Esq.
1425 RXR Plaza
Uniondale, New York 11556
(516) 663-6000
Attorney for Petitioner


TO:    1290 Motor Parkway, LLC
131 Heartland Boulevard
Brentwood, New York 11717


Macca & Stern, LLP
Attorney for Respondent
135 Pinelawn Road
Melville, NY 11747






--------------------------------------------------------------------------------




566896
DISTRICT COURT OF THE STATE OF NEW YORK
COUNTY OF SUFFOLK: FIFTH DISTRICT,
LANDLORD/TENANT PART
--------------------------------------------------------------x
VICON INDUSTRIES, INC.,


Petitioner,            VERIFIED PETITION


-against-                        COMMERCIAL
HOLDOVER
1290 MOTOR PARKWAY, LLC,
Index No.
Respondent.
--------------------------------------------------------------x


The VERIFIED PETITION OF Vicon Industries, Inc., Lessor of the Premises shows
that:
1.The undersigned is the _______ of Vicon Industries, Inc. (“Petitioner”), a New
York corporation, duly authorized to transact business in the State of New York.
Petitioner is the prime tenant and sublessor of the Premises hereinafter
described and is authorized to maintain this proceeding.
2.The Premises from which removal is sought constitute a portion of the building
(the “Building”) known as 131 Heartland Boulevard, Brentwood (Town of Islip),
New York 11717 (Suffolk County Tax Map No. 0500-134.00-5.00-0001.000) described
as follows: (a) an administrative office in the southwest corner of the Building
(and including an executive bathroom), (b) the office and research and
development area that lies directly east of the cafeteria and is bordered on the
North side by the internal hallway that encloses the open R&D area and on the
east side by a storage room, and (c) the 3 storage rooms at the southeast corner
of the Building; which premises consist of approximately 9,000 rsf. The Premises
are more particularly shown on the site plan annexed hereto as Exhibit 1A by
cross-hatching. Said Premises and Building are situated within the territorial
jurisdiction of the District Court, County of Suffolk, Fifth District.
3.Respondent, 1290 Motor Parkway, LLC (“Respondent”), is the subtenant of said
Premises who entered in possession thereof under a written lease agreement made
on April 29, 2013




--------------------------------------------------------------------------------




between Respondent, as tenant, and Petitioner, as landlord, for the term
commencing on April 29, 2013 and ending on May 6, 2013 wherein Respondent
promised to pay to Petitioner as weekly rent $1,427.88. A copy of said agreement
(“Lease Agreement”) is annexed hereto as Exhibit 1B.
4.Respondent entered into possession of the Premises on or before April 29, 2013
and is now in possession of said Premises.
5.Under the terms of the Lease Agreement, Respondent agreed to pay rent for the
Premises at the rate of $1,427.88 per week (commencing April 29, 2013), plus the
costs and disbursements, including attorneys' fees, which might be incurred by
Petitioner in any action to enforce Petitioner's rights under the Lease
Agreement.
6.The term for which Respondent leased the Premises has expired.
7.Respondent has not quit the Premises and surrendered possession to Petitioner
at the expiration of its term, to wit, but continues to hold over and remain in
possession without Petitioner's permission.
8.The Premises are not subject to Rent Control, Rent Stabilization or the
Emergency Tenant Protection Act of 1974 because they are rented for business
purposes.
WHEREFORE, Petitioner requests: that a final judgment be made awarding
Petitioner possession of the Premises; that a warrant issue to remove respondent
from possession of the Premises; that Petitioner be awarded a money judgment
against respondent for use and occupancy of the Premises in an amount to be
determined by the Court, and for attorneys' fees in an amount to be determined
by the Court in accordance with the Lease; and such other and further relief as
the Court deems just, proper and equitable together with costs and disbursements
of this proceeding.
Dated:    __________, 2013
VICON INDUSTRIES, INC.




By:____________________________________
___________, ___________






--------------------------------------------------------------------------------




RUSKIN MOSCOU FALTISCHEK, P.C.


By:____________________________________
Douglas J. Good, Esq.
1425 RXR Plaza
Uniondale, NY 11556-1425
(516) 663-6630




--------------------------------------------------------------------------------




VERIFICATION


STATE OF NEW YORK)
) SS:
COUNTY OF         )




I am the _____________of Petitioner, Vicon Industries, Inc., the Lessor of a
portion of the building (the “Building”) known as 131 Heartland Boulevard,
Brentwood (Town of Islip), New York 11717 (Suffolk County Tax Map No.
0500-134.00-5.00-0001.000) described as follows: (a) an administrative office in
the southwest corner of the Building (and including an executive bathroom), (b)
the office and research and development area that lies directly east of the
cafeteria and is bordered on the North side by the internal hallway that
encloses the open R&D area and on the east side by a storage room, and (c) the 3
storage rooms at the southeast corner of the Building; which premises consist of
approximately 9,000 rsf.. I have read the foregoing petition and know the
contents thereof, the same are true to the best of my knowledge, except as to
those matters therein stated to be allege upon information and belief and as to
those matters, I believe them to be true.




By:____________________________________
                            


Sworn to before me this
day of ______, 2013


________________________________
Notary Public




--------------------------------------------------------------------------------




EXHIBIT 1A TO PETITION


DIAGRAM OF PREMISES
[diagram2.jpg]




--------------------------------------------------------------------------------












EXHIBIT 1B


LEASE OF PREMISES






:






















--------------------------------------------------------------------------------




EXHIBIT E
ANSWER AND STIPULATION


DISTRICT COURT OF THE STATE OF NEW YORK
COUNTY OF SUFFOLK: FIFTH DISTRICT,
LANDLORD/TENANT PART
VICON INDUSTRIES, INC.,






RESPONDENT-TENANTS' VERIFIED ANSWER AND CONSENT TO JUDGMENT


Index No.
 
 
Petitioner,
 
 
 
against
 
 
 
1290 MOTOR PARKWAY, LLC.,
 
 
 
Respondent.
 



Respondent, 1290 Motor Parkway, LLC, by its attorney, Macca & Stern LLP,
answering the Verified Petition of Vicon Industries, Inc. (“Petition”), alleges
and shows:
1.Admits each and every allegation of the Petition.
2.Admits that it is holding over after the expiration of its term, without
consent of the Landlord.
3.Consents to entry of a judgment of possession of the leased premises to
petitioner and consents to issuance of a warrant of eviction, provided the
warrant is stayed to and including July 31, 2013.
MACCA & STERN, LLP




By: _________________________


135 Pinelawn Road




--------------------------------------------------------------------------------




Melville, NY 11747
Attorney for Respondent


TO:    RUSKIN MOSCOU FALTISCHEK, P.C.
Douglas J. Good, Esq.
1425 RXR Plaza
Uniondale, NY 11556-1425
Attorney for Petitioner




--------------------------------------------------------------------------------




VERIFICATION


STATE OF NEW YORK    )
    ) ss:
COUNTY OF             )




I am member and manager of Respondent, 1290 Motor Parkway, LLC., the Tenant of a
portion of the building (the “Building”) known as 131 Heartland Boulevard,
Brentwood (Town of Islip), New York 11717 (Suffolk County Tax Map No.
0500-134.00-5.00-0001.000) described as follows: (a) administrative office in
the southwest corner of the Building (and including an executive bathroom), (b)
the office and research and development area that lies directly east of the
cafeteria and is bordered on the North side by the internal hallway that
encloses the open R&D area and on the east side by a storage room, and (c) the 3
storage rooms at the southeast corner of the Building; which premises consist of
approximately 9,000 rsf. I have read the foregoing Answer and Consent to
Judgment and know the contents thereof, the same are true to the best of my
knowledge, except as to those matters therein stated to be allege upon
information and belief and as to those matters, I believe them to be true.




____________________________________
ROBERT WARD, Member and Manager            


Sworn to before me this
day of __________, 2013


________________________________
Notary Public










--------------------------------------------------------------------------------




DISTRICT COURT OF THE STATE OF NEW YORK
COUNTY OF SUFFOLK: FIFTH DISTRICT
LANDLORD/TENANT PART


VICON INDUSTRIES, INC.,








STIPULATION


Index No.
 
 
Petitioner,
 
 
 
against
 
 
 
1290 MOTOR PARKWAY, LLC.,
 
 
 
Respondent.
 





WHEREAS, Petitioner commenced this proceeding by filing the Notice of Petition
and Petition with the Court on ________________, 2013 and service of same on
_________________, 2013; and
WHEREAS, Respondent has answered the Petition and appears in this proceeding by
its undersigned counsel, Macca & Stern, LLP; and
WHEREAS, Respondent admits the allegations of the Petition, remains in
possession of the Premises, and has no defense to the Petition;
NOW, THEREFORE, IT IS HEREBY STIPULATED and AGREED by the undersigned attorneys
for the Petitioner and Respondent, as follows:
1.The foregoing recitals are incorporated by reference into the body of this
Stipulation as if set forth at length hereat.
2.Respondent appears in the proceeding by its attorney, Macca & Stern, LLP.




--------------------------------------------------------------------------------




3.Respondent acknowledges due service upon it of the Notice of Petition and
Verified Petition.
4.Respondent acknowledges that it has no defense to this proceeding and that
Petitioner is entitled to possession of the following described premises (the
“Premises”): a portion of the building (the “Building”) known as 131 Heartland
Boulevard, Brentwood (Town of Islip), New York 11717 (Suffolk County Tax Map No.
0500-134.00-5.00-0001.000) described as follows: (a) an administrative office in
the southwest corner of the Building (and including an executive bathroom), (b)
the office and research and development area that lies directly east of the
cafeteria and is bordered on the North side by the internal hallway that
encloses the open R&D area and on the east side by a storage room, and (c) the 3
storage rooms at the southeast corner of the Building; which premises consist of
approximately 9,000 rsf.
5.Respondent hereby consents to the issuance of a judgment in favor of the
Petitioner awarding to Petitioner possession of the Premises.
6.Petitioner will seek immediate issuance of a warrant of eviction, with
execution of the warrant to be stayed to and including July 31, 2013. In the
event the Court issues a warrant without providing for a stay to and including
July 31, 2013, Petitioner nonetheless agrees that it will not cause said warrant
to be executed prior to July 31, 2013.
7.In consideration of the provisions of foregoing ¶ 6 of this Stipulation,
Respondent consents to the issuance of a warrant to remove Respondent from the
Premises.
8.Petitioner waives its right to recover Base Rent arrears under the Lease for
the period through the Expiration Date of the Lease.
9.Respondent shall comply with all of its obligations under the Lease with
respect to the Premises until the date Respondent vacates the Premises leaving
same broom clean, vacant, and free of all subtenancies, license agreements, and
other occupancy agreements (the “Actual Vacate Date”), which Lease obligations
are incorporated herein; provided that (1) no leasehold estate is created by
this agreement, and (2) no Base Rent is payable with respect to the Premises,
and (3) Petitioner waives any




--------------------------------------------------------------------------------




right it may have to recover any use and occupancy payments with respect to the
Premises for the period from the expiration of the term of the Lease through
July 31, 2013 except as hereinafter provided. Notwithstanding the foregoing, if
Respondent fails to vacate the Premises as above provided on or before July 31,
2013, then Respondent shall pay Petitioner, for each day elapsed between July
31, 2013 and the Actual Vacate Date, the sum of $203.98 per day as use and
occupancy.
10.Petitioner and Respondent each waives any right it may have to recover
attorneys' fees from the other; provided that if Respondent fails to vacate the
Premises on or before July 31, 2013, then Respondent shall reimburse Petitioner
for all reasonable attorneys' fees and disbursements incurred by Petitioner to
obtain vacant possession of the Premises.
11.Respondent waives any and all rights to contest its removal from the Premises
subsequent to July 31, 2013, including but not limited to the right to seek any
stay of execution of a warrant of eviction beyond July 31, 2013; the right to
seek to amend its answer in this proceeding; or the right to appeal from any
judgment of possession granted herein.


12.The parties to this Stipulation acknowledge that each has received from the
other good and valuable consideration for the mutual promises exchanged herein.
Dated:    _______________, 2013


RUSKIN MOSCOU FALTISCHEK, P.C.




By: _______________________________
Douglas J. Good, Esq.
1425 RXR Plaza
Uniondale, NY 11556-1425
Attorney for Petitioner
MACCA & STERN, LLP


By: ______________________________


135 Pinelawn Road
Melville, NY 11747
Attorney for Respondent



1290 MOTOR PARKWAY, LLC
By:__________________________
Respondent
Name:
Title:




